Exhibit 10.1

 

 

Credit Agreement

Dated as of August 26, 2013

among

Franklin Street Properties Corp.
and Certain Wholly-Owned Subsidiaries,
as the Borrower,

Bank of Montreal
as Administrative Agent,

and

The Other Lenders Party Hereto

BMO Capital Markets,
PNC Bank, National Association
as Joint Bookrunners and Joint Lead Arrangers,

PNC Bank, National Association,
as Syndication Agent

and

Capital One, N.A.,
as Documentation Agent

 

 

 

 

Table of Contents

 

SECTION HEADING PAGE         ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1
Section 1.01.   Defined Terms 1 Section 1.02.   Other Interpretive Provisions 28
Section 1.03.   Accounting Terms 29 Section 1.04.   Rounding 30 Section 1.05.  
Times of Day 30 Section 1.06.   Reserved 30 Section 1.07.   Borrower Agent 30  
      ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 30       Section 2.01.  
Loans 30 Section 2.02.   Borrowings, Conversions and Continuations of Loans 31
Section 2.03.   Intentionally Omitted 32 Section 2.04.   Prepayments 32 Section
2.05.   Reserved 32 Section 2.06.   Reserved 32 Section 2.07.   Reserved 32
Section 2.08.   Repayment of Loans 33 Section 2.09.   Interest 33 Section 2.10.
  Reserved 33 Section 2.11.   Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate 34 Section 2.12.   Evidence of Debt 34 Section
2.13.   Payments Generally; Administrative Agent’s Clawback 35 Section 2.14.  
Sharing of Payments by Lenders 36 Section 2.15.   Reserved 37 Section 2.16.  
Increase in Commitments 37 Section 2.17.   Reserved 39 Section 2.18.  
Defaulting Lenders 39         ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
40       Section 3.01.   Taxes 40 Section 3.02.   Illegality 44 Section 3.03.  
Inability to Determine Rates 45 Section 3.04.   Increased Costs 45 Section 3.05.
  Compensation for Losses 46 Section 3.06.   Mitigation Obligations; Replacement
of Lenders 47 Section 3.07.   Survival 47





-i-

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 48       Section 4.01.  
Conditions of Initial Credit Extension 48 Section 4.02.   Conditions to all
Credit Extensions 50         ARTICLE V REPRESENTATIONS AND WARRANTIES 50      
Section 5.01.   Existence, Qualification and Power 51 Section 5.02.  
Authorization; No Contravention 51 Section 5.03.   Governmental Authorization;
Other Consents 51 Section 5.04.   Binding Effect 51 Section 5.05.   Financial
Statements; No Material Adverse Effect 51 Section 5.06.   Litigation 52 Section
5.07.   No Default 52 Section 5.08.   Ownership of Property; Liens 52 Section
5.09.   Environmental Compliance 53 Section 5.10.   Insurance 53 Section 5.11.  
Taxes 53 Section 5.12.   ERISA Compliance 53 Section 5.13.   Subsidiaries; Other
Equity Investments 54 Section 5.14.   Margin Regulations; Investment Company Act
55 Section 5.15.   Disclosure 55 Section 5.16.   Compliance with Laws 55 Section
5.17.   Taxpayer Identification Number 55 Section 5.18.   Reserved 55 Section
5.19.   REIT Status 55 Section 5.20.   Solvency 56 Section 5.21.   Unencumbered
Asset Pool Properties 56         ARTICLE VI AFFIRMATIVE COVENANTS 57      
Section 6.01.   Financial Statements 57 Section 6.02.   Certificates; Other
Information 58 Section 6.03.   Notices 60 Section 6.04.   Payment of Taxes 60
Section 6.05.   Preservation of Existence, Etc 61 Section 6.06.   Maintenance of
Properties 61 Section 6.07.   Maintenance of Insurance 61 Section 6.08.  
Compliance with Laws 61 Section 6.09.   Books and Records 61 Section 6.10.  
Inspection Rights 61 Section 6.11.   Use of Proceeds 62 Section 6.12.  
Additional Borrowers 62 Section 6.13.   REIT Status 64 Section 6.14.   Reserved
64 Section 6.15.   Material Contracts 64 Section 6.16.   Further Assurances 64  
     

 

-ii-

 

 

ARTICLE VII NEGATIVE COVENANTS 64       Section 7.01.   Liens 64 Section 7.02.  
Investments 65 Section 7.03.   Indebtedness 65 Section 7.04.   Fundamental
Changes 66 Section 7.05.   Dispositions 66 Section 7.06.   Reserved 67 Section
7.07.   Change in Nature of Business 67 Section 7.08.   Transactions with
Affiliates 67 Section 7.09.   Burdensome Agreements 67 Section 7.10.   Use of
Proceeds 67 Section 7.11.   Financial Covenants 67 Section 7.12.  
Organizational Documents 69 Section 7.13.   Reserved 69 Section 7.14.   Sale
Leasebacks 69 Section 7.15.   Prepayments of Indebtedness 69 Section 7.16.  
Changes in Accounting 69         ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 69
      Section 8.01.   Events of Default 69 Section 8.02.   Remedies Upon Event
of Default 72 Section 8.03.   Application of Funds 72         ARTICLE IX
ADMINISTRATIVE AGENT 73       Section 9.01.   Appointment and Authority 73
Section 9.02.   Rights as a Lender 73 Section 9.03.   Exculpatory Provisions 74
Section 9.04.   Reliance by Administrative Agent 74 Section 9.05.   Delegation
of Duties 75 Section 9.06.   Resignation of Administrative Agent 75 Section
9.07.   Non-Reliance on Administrative Agent and Other Lenders 76 Section 9.08.
  No Other Duties, Etc. 76 Section 9.09.   Administrative Agent May File Proofs
of Claim 76 Section 9.10.   Release from Obligations under Loan Documents 77    
    ARTICLE X MISCELLANEOUS 77       Section 10.01.   Amendments, Etc. 77
Section 10.02.   Notices; Effectiveness; Electronic Communication 78 Section
10.03.   No Waiver; Cumulative Remedies; Enforcement 80 Section 10.04.  
Expenses; Indemnity; Damage Waiver 81 Section 10.05.   Payments Set Aside 83
Section 10.06.   Successors and Assigns 83 Section 10.07.   Treatment of Certain
Information; Confidentiality 87

 

-iii-

 

 

Section 10.08.   Right of Setoff 88 Section 10.09.   Interest Rate Limitation 88
Section 10.10.   Counterparts; Integration; Effectiveness 88 Section 10.11.  
Survival of Representations and Warranties 89 Section 10.12.   Severability 89
Section 10.13.   Replacement of Lenders 89 Section 10.14.   Governing Law;
Jurisdiction; Etc. 90 Section 10.15.   Waiver of Jury Trial 91 Section 10.16.  
No Advisory or Fiduciary Responsibility 91 Section 10.17.   Electronic Execution
of Assignments and Certain Other Documents 91 Section 10.18.   USA PATRIOT Act
92 Section 10.19.   Time of the Essence 92 Section 10.20.   Entire Agreement 92

 

Schedule 1 — Borrower Entities Schedule 2.01 — Commitments and Applicable
Percentages Schedule 5.05 — Supplement to Interim Financial Statements
Schedule 5.06 — Litigation Schedule 5.09 — Environmental Disclosure Items
Schedule 5.12(d) — Pension Plan Obligations Schedule 5.13 — Subsidiaries; Other
Equity Investments Schedule 5.21 — Unencumbered Asset Pool Properties
Schedule 7.02(g) — Investments Schedule 7.08 — Transactions with Affiliates
Schedule 10.02 — Administrative Agent’s Office; Certain Addresses for Notices
Schedule 10.06(b)(v) — Competitors of Borrower       Exhibit A — Form of Loan
Notice Exhibit B — Form of Opinion Matters Exhibit D — Note Exhibit E-1 — Form
of Compliance Certificate Exhibit E-2 — Form of Pro Forma Compliance Certificate
Exhibit F-1 — Form of Assignment and Assumption Exhibit F-2 — Form of
Administrative Questionnaire Exhibit G — Form of Joinder Exhibit H —
Intentionally Omitted Exhibit I-1 — [Form of] U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit I-2 — [Form of] U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I-3 — [Form of] U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit I-4 — [Form of] U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit J — Schedule
Portfolio Property by Designation

 

-iv-

 

Credit Agreement

This Credit Agreement (“Agreement”) is entered into as of August 26, 2013 among
Franklin Street Properties Corp., a Maryland corporation (“FSP”), together with
those certain Material Subsidiaries of FSP listed on Schedule 1 attached hereto
(as the same may be amended from time to time in accordance with the terms of
this Agreement) (individually and collectively, the “Borrower”), each lender
from time to time party hereto either as a result of such party’s execution of
this Agreement as a “Lender” as of the date hereof or as a result of such party
being made a “Lender” hereunder by virtue of an executed Assignment and
Assumption (collectively, the “Lenders” and individually, a “Lender”) and Bank
of Montreal, as Administrative Agent.

The Borrower has requested that the Lenders provide a term credit facility, and
the Lenders are willing to do so on the terms and conditions set forth therein.

In consideration of the mutual covenants and agreements herein contained, the
parties covenant and agree as follows:

Article I

Definitions and Accounting Terms



Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Adjusted EBITDA” means, for the most recently ended fiscal quarter of FSP,
EBITDA of the Consolidated Parties less Capital Reserves for all Properties for
such period.

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

 

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in this Agreement, and giving effect to any subsequent assignments
permitted hereunder. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent compliance
certificate received by the Administrative Agent pursuant to Section 6.02(a):

 





Level



Leverage Ratio Eurodollar
Rate
Margin and
Letters of
Credit


Base Rate
Margin I ≤ 25% 145.0 bps 45.0 bps II > 25% and ≤ 35% 155.0 bps 55.0 bps III >
35% and ≤ 45% 165.0 bps 65.0 bps IV > 45% and ≤ 55% 190.0 bps 90.0 bps V > 55%
220.0 bps 120.0 bps

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a)(i); provided, however, that if a Compliance Certificate is not
delivered within ten (10) days after it was due in accordance with such Section,
then, upon the request of the Required Lenders, Pricing Level 5 shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date through the date of the next change in the Applicable Rate
pursuant to the preceding sentence shall be determined based upon Pricing
Level 1.

-2-

 

If the Borrower receives a Credit Rating from either S&P or Moody’s, then at any
time thereafter, upon written notice to the Administrative Agent, the Borrower
may irrevocably elect that at all times thereafter, the Applicable Rate with
respect to the Loans be determined based on the Borrower’s Credit Rating
pursuant to the following grid:

 





Level



Credit Rating Eurodollar
Rate
Margin and
Letters of
Credit


Base Rate
Margin I A-/A3 (or higher) 105.0 bps 5.0 bps II BBB+/Baa1 115.0 bps 15.0 bps III
BBB/Baa2 135.0 bps 35.0 bps IV BBB-/Baa3 165.0 bps 65.0 bps V <BBB-/Baa3 215.0
bps 115.0 bps

During any period that the Borrower has two Credit Ratings that are not
equivalent, then the Applicable Rate will be determined based on the higher
rating. During any period that the Borrower only has one Credit Rating, then the
Applicable Rate will be determined based on that Credit Rating. During any
period after the Borrower’s election described in the preceding paragraph, that
the Borrower has no Credit Rating, then Applicable Rate will be determined based
on Level V of the grid immediately above. Any change in the Borrower’s Credit
Rating which would cause it to move to a different Level shall be effective as
of the first day of the first calendar month immediately following such change.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Bank of Montreal, acting under its trade name BMO Capital
Markets, in its capacity as sole bookrunner and sole lead arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form approved by the Administrative Agent.

-3-

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and their Subsidiaries for the fiscal year ended December 31, 2012
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and their
Subsidiaries, including the notes thereto.

“Bank of America Credit Agreement” means the Credit Agreement among Franklin
Street Properties Corp. and certain wholly-owned subsidiaries as the Borrower
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, dated as of September 27, 2012, as amended, supplemented, extended,
refinanced or replaced from time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest announced
or otherwise established by the Administrative Agent from time to time as its
prime commercial rate, or its equivalent, for U.S. Dollar loans to borrowers
located in the United States as in effect on such day, with any change in the
Base Rate resulting from a change in said prime commercial rate to be effective
as of the date of the relevant change in said prime commercial rate (it being
acknowledged and agreed that such rate may not be the Administrative Agent’s
best or lowest rate), and (c) the one-month Eurodollar Rate plus 1.00%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BMO” means Bank of Montreal and its successors.

“Borrower” has the meaning specified in the introductory paragraph hereto.
Sponsored REITs and Excluded Subsidiaries shall not be Borrowers. Each entity
comprising the Borrower as of the Closing Date is as described on Schedule 1 and
organized under the laws of the states noted therein. The term “Borrower” and
Schedule 1 shall be deemed updated with respect to any Persons becoming
borrowers pursuant to Section 6.12(a) and each Person released pursuant to
Section 6.12(b).

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of a Loan and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

-4-

 

“Capitalization Rate” means seven percent (7.0%) for each CBD or Urban Infill
Property and seven and three-quarters percent (7.75%) for each Suburban
Property.

“Capital Reserve” means for any period and with respect to a Property, an amount
equal to the product of (i) the gross leaseable area contained in such Property
(in square feet), multiplied by (ii) $0.30 per annum.

“Cash Collateral” has the meaning set forth in clause (vi) of the definition of
Permitted Liens.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any United States or
Canadian commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-2 or the equivalent thereof or from Moody’s is at
least P-2 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than two (2) years from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate commercial
paper or notes issued by, or guaranteed by, any domestic corporation rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s and maturing within one (1) year of the date of
acquisition, (d) repurchase agreements with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States of America in which any Borrower shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $50,000,000 and the portfolios
of which invest principally in Investments of the character described in the
foregoing subdivisions (a) through (d).

“CBD or Urban Infill Property” means (a) any Property listed on the Schedule
Portfolio Property By Designation attached hereto as Exhibit J and identified as
a CBD or Urban Infill Property, or (b) any other improved Property which is
located in markets with characteristics similar to those identified in clause
(a) and is designated by the Agent and the Borrower as a CBD or Urban Infill
Property from time to time.

-5-

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, promulgation, implementation, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority (including, without limitation, all requests, rules,
guidelines or directives in connection with Dodd-Frank Wall Street Reform and
Consumer Protection Act regardless of the date enacted, adopted or issued).
Notwithstanding the foregoing, for purposes of this Agreement, all requests,
rules, guidelines or directives in connection with the Dodd-Frank Wall Street
Reform and Consumer Protection Act shall be deemed to be a Change in Law
regardless of the date enacted, adopted, implemented or issued and all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States financial
regulatory authorities shall be deemed to be a Change in Law regardless of the
date adopted, issued, promulgated or implemented.

“Change of Control” means: (a) an event or series of related events by which any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 30%
or more of the equity securities of FSP entitled to vote for members of the
board of directors or equivalent governing body of FSP on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

(b)     an event or series of events by which during any period of twelve (12)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of FSP cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of the board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

-6-

 

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount equal to the
amount set forth opposite such Lender’s name on Schedule 2.01.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Consolidated Parties” means a collective reference to FSP and its consolidated
Subsidiaries, as determined in accordance with GAAP; and “Consolidated Party”
means any one of them. Sponsored REITS shall be deemed not included as
Consolidated Parties under this Agreement and the Loan Documents.

“Contractual Obligation” means, as to any Person, any material provision of any
material security issued by such Person or of any material agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

-7-

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans, within three
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent or the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding set forth in Section 4.02 (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in writing) has not been satisfied, (b) has notified the Borrower or
the Administrative Agent in writing that it does not intend to comply with its
funding obligations (unless such writing states that such position is based on
such Lender’s determination that a condition precedent to funding in
Section 4.02 (which condition precedent, together with any applicable default,
shall be specifically identified in such writing) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease (including
any ground lease) or other disposition (including any sale and leaseback
transaction but excluding any real estate space lease made in a property by a
Person in the normal course of such Person’s business operations) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, any
assignment or other disposition for collateral or security purposes shall not
constitute a Disposition under this Agreement and the other Loan Documents.

“Documentation Agent” means Compass Bank and PNC Bank, National Association.,
each in its capacity as documentation agent, or any successor documentation
agent.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means for the Consolidated Parties, for the most recently ended fiscal
quarter of FSP, without duplication, the sum of (a) net income of the
Consolidated Parties, in each case, excluding any non recurring or extraordinary
gains and losses for such period (but including syndication fees), plus (b) any
amount which, in the determination of net income for such period pursuant to
clause (a) above, has been deducted for or in connection with (i) Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Interest Expense under GAAP), (ii) income taxes, and
(iii) depreciation and amortization, all determined in accordance with GAAP for
such period plus (c) the Consolidated Parties’ Equity Percentage of the above
attributable to Unconsolidated Affiliates.

-8-

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Complaint” means any complaint, order, demand, citation or notice
threatened or issued in writing to any Consolidated Party by any Governmental
Authority with regard to Releases or noise emissions in violation of
Environmental Laws or any other alleged violation of Environmental Laws
affecting any Consolidated Party or any of their respective Properties.

“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, governmental restrictions, rules and judgments, orders
or decrees of any Governmental Authority with jurisdiction over the Property of
a Consolidated Party relating to pollution and the protection of the environment
from contamination by, or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Consolidated Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials on or from the Property of a Consolidated Party, or (c) the
release or threatened release of any Hazardous Materials into the environment
from a Property of a Consolidated Party.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Percentage” means, with respect to any Person, the aggregate ownership
percentage of such Person in each Unconsolidated Affiliate, which shall be
calculated as follows: (a) for calculation of Indebtedness or liabilities, such
Person’s nominal capital ownership interest in the Unconsolidated Affiliate as
set forth in the Unconsolidated Affiliate’s organizational documents, or, if
greater, the amount or percentage of such items allocated to such Person, or for
which such Person is directly or indirectly responsible, pursuant to the terms
of the applicable joint venture agreement (or similar governing agreement) or
applicable law and (b) for all other purposes, the greater of (i) such Person’s
nominal capital ownership interest in the Unconsolidated Affiliate as set forth
in the Unconsolidated Affiliate’s organizational documents, and (ii) such
Person’s economic ownership interest in the Unconsolidated Affiliate, reflecting
such Person’s share of income and expenses of the Unconsolidated Affiliate.

-9-

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate = Eurodollar Base Rate 1.00 – Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means: (a) for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the USD-LIBOR-Reference
Bank Rate; and

-10-

 

(b)     for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent’s London Branch (or if the Administrative Agent has no
London Branch, then the London Branch of any major US national banking
association reasonably selected by the Administrative Agent) to major banks in
the London interbank Eurodollar market at their request at the date and time of
determination.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest based on clause (a) of
the definition of Eurodollar Base Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means, as of any date of determination, (a) any Subsidiary
that is not a Wholly-Owned Subsidiary of the Borrower, (b) any Subsidiary that
is an Immaterial Subsidiary, and (c) any Material Subsidiary (i) holding title
to assets which are collateral for any Secured Indebtedness of such Subsidiary
or which is a Subsidiary that is a single asset entity and has incurred or
assumed Nonrecourse Indebtedness; and (ii) which is prohibited from guarantying
or otherwise being liable for the Indebtedness of any other person pursuant to
(x) any document, instrument or agreement evidencing such Secured Indebtedness
or Nonrecourse Indebtedness or (y) a provision of such Subsidiary’s
organizational documents which provision was included in such Subsidiary’s
organizational documents as a condition to the extension of such Secured
Indebtedness or Nonrecourse Indebtedness; provided, that a Material Subsidiary
shall not be released from its obligations as an obligor of the Obligations by
virtue of being an Excluded Subsidiary unless Borrower complies with the
provisions of Section 6.12(b) of this Agreement.

-11-

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes imposed on it (in addition to
or in lieu of net income Taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located or by any jurisdiction as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (or any political subdivision thereof), other than any such
connection arising solely from such recipient having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document, (b) any branch profits Taxes imposed by
the United States or any similar Tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding Tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with Section 3.01(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding Tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 3.01(a)(ii) or (c) and (e) any Taxes imposed under FATCA.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof (including any revenue ruling, revenue
procedure, notice or similar guidance issued by the IRS or the United States
Treasury thereunder as a precondition to relief or exemption from Taxes under
such provisions).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the letter agreement, dated June 27, 2013, among Borrower,
Administrative Agent and Arranger as amended or supplemented from time to time.

-12-

 

“Financeable Ground Lease” means, a ground lease that provides protections for a
potential leasehold mortgagee (“Mortgagee”) which include, among other things
(a) a remaining term, including any optional extension terms exercisable
unilaterally by the tenant, of no less than twenty-five (25) years from the
Closing Date, (b) that the ground lease will not be terminated until the
Mortgagee has received notice of a default, has had a reasonable opportunity to
cure or complete foreclosure, and has failed to do so, (c) provision for a new
lease on the same terms to the Mortgagee as tenant if the ground lease is
terminated for any reason or other protective provisions reasonably acceptable
to Administrative Agent, (d) non-merger of the fee and leasehold estates,
(e) transferability of the tenant’s interest under the ground lease without any
requirement for consent of the ground lessor unless based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee, and (f) that insurance proceeds and condemnation
awards from the leasehold interest will be applied pursuant to the terms of the
applicable leasehold mortgage.

“Fixed Charges” means, for the Consolidated Parties, for the most recently ended
fiscal quarter of FSP, without duplication, the sum of (a) Interest Expense,
plus (b) scheduled principal payments on Indebtedness, exclusive of (i) any
voluntary prepayments made by a Consolidated Party and (ii) balloon, bullet or
similar principal payments which repay Indebtedness in full, plus (c) Preferred
Dividends paid during such period, if any, plus the Consolidated Parties’ Equity
Percentage of the above clauses (a) and (b) for Unconsolidated Affiliates.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
or any other Lender that is not a “United States Person” within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

-13-

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
similar substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
holding assets (excluding earnest money deposits for the purchase of real
estate) which contribute less than $100,000 to Total Asset Value. Any Subsidiary
formed for the purpose of purchasing real estate shall be deemed to be an
Immaterial Subsidiary prior to purchase of such real estate and regardless of
the amount of any earnest money deposit funded in connection therewith.

“Indebtedness” means, without duplication, all obligations of the following
types:

 

(a)     all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;

 

(b)     all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(c)     any net obligation under any Swap Contract, the amount of which on any
date shall be deemed to be the Swap Termination Value thereof as of such date.

-14-

 

(d)     all obligations to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

 

(e)     any capital lease or Synthetic Lease Obligation, the amount of which as
of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date;

 

(f)     all obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Equity Interest in such Person or any other
Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, provided, the foregoing shall be excluded from Indebtedness if the
obligation is neither scheduled nor permitted to become due and payable on or
prior to the date on which the Obligations are scheduled to be due and payable
in full; and

 

(g)     all Guarantees in respect of any of the foregoing.

For all purposes hereof, the Indebtedness shall include the Indebtedness of any
partnership or Joint Venture (other than a Joint Venture that is itself a
corporation, limited partnership or limited liability company) in which a Person
is a general partner or a joint venturer, unless such Indebtedness is
Nonrecourse Indebtedness. Indebtedness shall not include the Indebtedness of
Sponsored REITs.

“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes imposed under non-US Law rather than US Law.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means goodwill, the purchase price of acquired assets in
excess of fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

“Interest Expense” means for the Consolidated Parties, without duplication,
total interest expense incurred (in accordance with GAAP), including capitalized
interest plus the Consolidated Parties’ Equity Percentage of the same for
Unconsolidated Affiliates.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar month and
the Maturity Date.

-15-

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice provided that:

 

(i)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)     any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(iii)     no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means fraud that involves senior management of any
Borrower who has control over financial reporting, as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“Joinder Documents” means the one or more joinder agreements in the form
attached hereto as Exhibit G to be executed by a Wholly-Owned Subsidiary which
is to become a Borrower after the Closing Date.

“Joint Venture” shall mean any Person in which a Consolidated Party owns an
Equity Interest, but that is not a Wholly-Owned Subsidiary of such Consolidated
Party. Sponsored REITS shall not be Joint Ventures.

“Joint Venture Projects” shall mean all Projects with respect to which a
Consolidated Party holds, directly or indirectly, an interest that is less than
100%. Projects owned by Sponsored REITS shall not be Joint Venture Projects.

-16-

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each lender from time to time party hereto as a result of
(i) such party’s execution of this Agreement as a “Lender” as of the Closing
Date or (ii) such party’s execution by joinder of an amendment to this Agreement
to increase the Aggregate Commitments pursuant to Section 2.16 hereof, pursuant
to which joinder such party agrees to be bound by the terms of this Agreement as
a “Lender” or (iii) such party being made a “Lender” hereunder by virtue of an
executed Assignment and Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means, at any time, Total Indebtedness divided by the Total
Asset Value, expressed as a percentage.

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other excepting any liens for taxes not yet due and payable),
charge, or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any other encumbrance on title to or
ownership of real property securing the payment of money, and any financing
lease having substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, and any other documents,
instruments or agreements executed and delivered by any Borrower related to the
foregoing, including, without limitation, the Fee Letter but specifically
excluding (i) that certain Mandate Letter and attached Summary of Terms dated
July 1, 2013, by and among the Borrower, Administrative Agent and Arranger, and
(ii) that certain Confidentiality Agreement dated as of July 5, 2013, by and
among the Borrower, the Administrative Agent and Arranger.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

-17-

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, properties or financial condition
of the Consolidated Parties (including without limitation, FSP), taken as a
whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Documents or of the ability of
the Borrowers taken as a whole to perform their obligations under the Loan
Documents to which they are parties; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Borrower of any
Loan Document to which it is a party.

“Material Subsidiary” means, as of any date of determination, any Subsidiary
other than an Immaterial Subsidiary and as of the Closing Date, shall include
the Persons (other than FSP) shown on Schedule 1 attached hereto.

“Maturity Date” means August 26, 2020.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” shall mean (a) any mortgage, deed of trust, deed to secure debt or
similar security instrument (regardless of priority) made or to be made by any
entity or person owning an interest in real estate granting a lien on such
interest in real estate as security for the payment of Indebtedness and (b) any
mezzanine indebtedness relating to such real estate interest and secured by the
Equity Interests of the direct or indirect owner of such real estate interest.

“Mortgageability Amount” means the product of (a) Unsecured Indebtedness of the
Borrowers multiplied by (b) a debt constant based on a thirty (30) year,
mortgage-style principal amortization at an interest rate equal to the greatest
of (i) the 10 year Treasury Bill yield plus 300 basis points, (ii) 7.0% and
(iii) the one-month Eurodollar Rate plus the Eurodollar Rate margin specified in
the Applicable Rate as of the last day of the most recent calendar quarter.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA and subject to Title IV of ERISA.

“Negative Pledge” shall mean with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge. Without limitation of the foregoing proviso, for
the avoidance of doubt, it is understood and agreed that the provisions of the
type contained in the Loan Documents condition the Borrower’s ability to
encumber its assets but do not generally prohibit the encumbrance of assets or
the encumbrance of specific assets.

-18-

 

“Net Operating Income” or “NOI” means, for any Property owned by any
Consolidated Party and for the most recently ended fiscal quarter of FSP for
which financial information has been, or simultaneously with such determination
will be, delivered to the Administrative Agent, the sum of the following
(without duplication and determined on a consistent basis with prior periods):
(a) rents and other revenues received or earned in the ordinary course from such
Property (including, without limitation, (i) revenues from the straight-lining
of rents; and (ii) proceeds of rent loss or business interruption insurance but
excluding pre-paid rents and revenues and security deposits except to the extent
applied in satisfaction of tenants’ obligations for rent) minus (b) all expenses
paid, excluding interest, and inclusive of an appropriate accrual for expenses
related to the ownership, operation or maintenance of such Property during the
respective period, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, as applicable, but specifically excluding general overhead expenses of
the Borrower or any Subsidiary and any property management fees) minus (c) the
Capital Reserves for such Property as of the end of such period minus
(d) without duplication an imputed management fee in the amount of 3% of the
gross revenues for such Property for such period.

“Nonrecourse Indebtedness” means Secured Indebtedness that is only recourse to
all assets of a Person as a result of customary exceptions to non-recourse
liability such as fraud, misapplication of funds, environmental indemnities, and
other similar exceptions and is otherwise contractually limited to specific
assets of a Person encumbered by a lien securing such indebtedness.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document with
respect to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees under the Loan Documents that
accrue after the commencement by or against any Borrower of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

-19-

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies imposed under U.S. Law
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except for any Excluded Taxes.

“Outstanding Amount” means the aggregate outstanding principal amount of the
Loans.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Liens” means (i) liens for taxes, assessments or governmental charges
unpaid and diligently contested in good faith by the Borrower or a Subsidiary
unless payment is required prior to the contesting of any such taxes and
provided no enforcement proceedings have been commenced with respect to any lien
filed in connection with such dispute and adequate reserves have been
established (or are adequately bonded) for such taxes, assessments or
governmental charges, (ii) liens for taxes, assessments or governmental charges
not yet due and payable, (iii) liens for labor, materials or supplies and any
other liens (exclusive of those securing Indebtedness) which do not materially
interfere with the use of the Properties comprising the Unencumbered Asset Pool
or the operation of the business of the Borrower and are either bonded or do not
exceed in the aggregate at any one time $5,000,000.00, (iv) liens in favor of a
Borrower or a Wholly-Owned Subsidiary in connection with a 1031 Property,
(v) liens deemed to occur by virtue of investments described in clause (d) of
the definition of Cash Equivalents; (vi) liens on cash and cash equivalents
pledged to or for the benefit of any agent, letter of credit issuer, swingline
lender or lender under any loan agreement (including without limitation the Bank
of America Credit Agreement) to secure any exposure resulting from one or more
lenders becoming a defaulting lender (“Cash Collateral”); and (vii) with respect
only to assets and Properties not comprising the Unencumbered Asset Pool and/or
assets of or Equity Interests of Excluded Subsidiaries, liens on property
existing at the time of acquisition and refinancing of such liens, liens
securing Secured Indebtedness, liens on the Equity Interests of Excluded
Subsidiaries, and liens securing judgments not constituting an Event of Default
under Section 8.01(h), all in amounts complying with the applicable financial
covenants set forth in Section 7.11 hereof.

-20-

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees and not
excluded under Section 4 of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Preferred Dividends” shall mean, with respect to any Person, dividends or other
distributions which are payable to holders of any Equity Interests in such
Person which entitle the holders of such Equity Interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of Equity Interests in such Person.

“Pro Forma Compliance Certificate” means a certificate in the form attached
hereto as Exhibit E-2.

“Projects” shall mean any and all parcels of real property owned by any
Consolidated Party or with respect to which the Consolidated Party owns an
interest (whether directly or indirectly) on which are located improvements with
a gross leasable area in excess of 50,000 square feet or with respect to which
construction and development of such improvements are under development.

“Projects Under Development” means any Project under development by any
Consolidated Party (a) classified as construction in progress on FSP’s quarterly
financial statements; or (b) as to which a certificate of occupancy has not been
issued.

“Properties” means, as of any date of determination, interests in real property,
together with all improvements thereon, owned by any Borrower or any
Consolidated Party, as applicable; and “Property” means any one of them.

“Public Lender” has the meaning specified in Section 6.02.

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

“Reference Banks” means four major banks in the London Interbank Market.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

-21-

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching, or migration of Hazardous
Materials into the environment, or into or out of any Property of a Consolidated
Party, including the movement of any Hazardous Materials through or in the air,
soil, surface water, groundwater, of any Property of a Consolidated Party.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate at least 66 2/3% of the Outstanding Amount; provided, that the
Commitment of, and the portion of the Outstanding Amount held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Requirements” means any law, ordinance, code, order, rule or regulation of any
Governmental Authority relating in any way to the acquisition, ownership,
construction, use, occupancy and operation of the Properties comprising the
Unencumbered Asset Pool.

“Responsible Officer” means (a) the chief executive officer, president, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
general counsel or controller of FSP or the president of FSP Property Management
LLC, and (b) solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or assistant secretary of FSP, and
(c) solely for purposes of notices given pursuant to Article II, any other
officer of FSP so designated by any of the foregoing officers in a notice to
Administrative Agent and (d) solely for purposes of the delivery of any covenant
compliance and/or absence of default certifications pursuant to Sections 4.01,
4.02, 6.02(a), 6.12(b) and 6.12(c), the chief executive officer, president,
chief financial officer or treasurer of FSP. Any document delivered hereunder
that is signed by a Responsible Officer shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of a Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (excluding any payment of
dividends or other distributions by FSP based on FSP’s good faith estimate of
its projected or estimated taxable income or otherwise as necessary to retain
FSP’s status as a REIT, to meet the distribution requirements of Section 857 of
the Internal Revenue Code or to eliminate any Taxes to which FSP would otherwise
be subject), (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of the Equity Interests of any Consolidated Party, now or hereafter
outstanding, and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of the Equity Interests of any Consolidated Party, now or hereafter outstanding.

-22-

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means all Indebtedness of a Person that is secured by a
mortgage, deed of trust, lien, pledge, encumbrance or other security interest.

“Secured Recourse Indebtedness” means Secured Indebtedness in respect of which
recourse for payment is to all assets of a Person, provided that Secured
Indebtedness that is only recourse to all assets of a Person as a result of
customary exceptions to non-recourse liability such as fraud, misapplication of
funds, environmental indemnities, and other similar exceptions shall not be
deemed to be Secured Recourse Indebtedness.

“Securities Holdings” shall mean common stock, preferred stock, other capital
stock, beneficial interests in trusts, membership interests in limited liability
companies and other Equity Interests in entities (other than consolidated
Subsidiaries, unconsolidated Subsidiaries and Sponsored REITS, and other than
property that is included as “Cash Equivalents,” “Cash” or “Marketable
Securities” on FSP’s balance sheet). The value of Securities Holdings shall be
calculated on the basis of the lower of cost or market value as shown on FSP’s
balance sheet.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Sponsored REIT” shall have the same meaning as such term is used in FSP’s
filings with the SEC. For the avoidance of doubt, a “Sponsored REIT” shall
include a Subsidiary of FSP during the period prior to its syndication.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrowers. Sponsored REITs shall not be considered Subsidiaries.

-23-

 

“Suburban Properties” means (a) any Property listed on the Schedule Portfolio
Property By Designation attached hereto and identified as a Suburban Property,
or (b) any other improved Property that does not meet the definition of a CBD or
Urban Infill Property.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement used to document
transactions of the type set forth in clause (a) hereof (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender) or any
independent valuation source reasonably acceptable to the Administrative Agent
(Administrative Agent agrees that Chatham Financial is a reasonably acceptable
independent valuation source).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taking” means any condemnation for public use of, or damage by reason of, the
action of any Governmental Authority, or any transfer by private sale in lieu
thereof, either temporarily or permanently.

“Tangible Net Worth” means, for the Consolidated Parties as of any date of
determination, the excess of Total Assets over Total Liabilities, and less the
sum of:

-24-

 

     (a)     the total book value of all assets of the Borrower properly
classified as Intangible Assets; plus

     (b)     all amounts representing any write-up in the book value of any
assets of the Borrower resulting from a revaluation thereof subsequent to the
balance sheet date; plus

     (c)     to the extent otherwise includable in the computation of Tangible
Net Worth, any subscriptions receivable.

Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means without duplication (a) with respect to Nonrecourse
Indebtedness, such Indebtedness having an aggregate outstanding principal amount
of at least $40,000,000 individually or when aggregated with all such
Indebtedness and (b) with respect to any other Indebtedness of such Person, such
Indebtedness having an aggregate outstanding principal amount of at least
$20,000,000 individually or when aggregated with all such Indebtedness. For
clarification purposes, no Indebtedness and no Guarantee shall be attributed to
any Person hereunder (for purposes of determination of the Threshold Amount of
Indebtedness of a Person, including whether or not such Indebtedness is
Nonrecourse Indebtedness unless such Person is the borrower, guarantor or
primary obligor thereof and, if a guarantor, such Indebtedness or Guarantee, as
applicable, shall be deemed to be in the amount of such guaranty (and shall
exclude any and all guaranties that are not in liquidated amounts).

“Total Assets” means all assets of the Consolidated Parties determined in
accordance with GAAP.

“Total Asset Value” means, without duplication, for the most recently ended
fiscal quarter of FSP, with respect to the Consolidated Parties on a
consolidated basis, the sum of (a) the quotient of annualized NOI for such
fiscal quarter minus the aggregate amount of NOI attributable to each Property
sold or otherwise disposed of during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired during the last four fiscal
quarters, divided by the Capitalization Rate plus (b) the acquisition cost of
each Property acquired during such prior four fiscal quarters, plus (c)
unrestricted cash and Cash Equivalents, plus (d) the book value of unimproved
land holdings, plus (e) the book value of construction in progress, plus (f) the
carrying value of performing mortgage loans to Sponsored REITs, plus (g) the
carrying value of preferred stock investments in Sponsored REITs as shown on
FSP’s financial statements.

-25-

 

“Total Indebtedness” means all Indebtedness of the Consolidated Parties
determined on a consolidated basis plus the Consolidated Parties’ Equity
Percentage of Indebtedness of Unconsolidated Affiliates.

“Total Liabilities” means all liabilities of the Consolidated Parties determined
in accordance with GAAP.

“Total Secured Indebtedness” means, all Indebtedness of the Consolidated Parties
that is secured by a mortgage, deed of trust, lien, pledge, encumbrance or other
security interest, and the Consolidated Parties’ Equity Percentage of the above
of Unconsolidated Affiliates.

“Type” means its character as a Base Rate Loan or a Eurodollar Rate Loan.

“Unconsolidated Affiliate(s)” means, with respect to any Person (the “parent”),
at any date, any corporation, limited liability company, partnership,
association or other entity that is an Affiliate of such Person, the accounts of
which would not be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with full consolidation method GAAP as of such date. Unless otherwise
specified, all references herein to “Unconsolidated Affiliate” or to
“Unconsolidated Affiliates” shall refer to an Unconsolidated Affiliate or
Unconsolidated Affiliates of the Consolidated Parties. Unconsolidated Affiliates
shall not include any Sponsored REIT.

“Unencumbered Asset Pool” shall be comprised of Properties that meet the
following criteria:

 

(1)     The Property is 100% fee owned (or ground leased) by a Borrower or any
1031 Intermediary (ground leases to be Financeable Ground Leases approved by the
Administrative Agent in its reasonable discretion, provided, however, that
ground leases of real property ancillary to the primary use of a Property (such
as a ground lease of parking facilities ancillary to a Property owned in fee by
a Borrower) shall not require approval by the Administrative Agent);

 

(2)     The Property is primarily an industrial, office, flex, or apartment
property;

 

(3)     The Property is located in the continental United States;

 

(4)     The Property or ownership thereof is not subject to any Liens or
Negative Pledges (other than pursuant to the Loan Documents) except for liens
specified in subsections (i)-(v), inclusive, of the definition of Permitted
Liens.

 

(5)     The Borrower has the right to sell, transfer or dispose of such
Property, provided that if any such Property is subject to a Financeable Ground
Lease approved by Administrative Agent the Borrower shall be deemed to have the
right to sell, transfer or dispose of such Property if the lessor is required to
approve of or consent to any sale, transfer or disposition based on reasonable
objective criteria as to the creditworthiness or line of business of the
transferee or delivery of customary assignment and assumption agreements from
the transferor and transferee; and

-26-

 

(6)     The Property is free of all structural defects or major architectural
deficiencies, title defects, Environmental Liability or other adverse matters
that would materially impair the value of the Property.

“Unencumbered Asset Value” means, without duplication, for the most recently
ended fiscal quarter of FSP, with respect to the Unencumbered Asset Pool, the
sum of (a) the quotient of annualized Unencumbered NOI for such fiscal quarter
minus the aggregate amount of NOI attributable to each Property sold or removed
from the Unencumbered Asset Pool during such fiscal quarter minus the aggregate
amount of NOI attributable to each Property acquired or added to the
Unencumbered Asset Pool during the last four fiscal quarters, divided by the
Capitalization Rate, plus (b) the acquisition cost of each Property acquired or
added to the Unencumbered Asset Pool during such prior four fiscal quarters. For
the purposes of calculating the Unencumbered Asset Value, the value of any one
Property in the Unencumbered Asset Pool may not exceed 20% of the aggregate
value of the Unencumbered Asset Pool.

“Unencumbered NOI” means, the Net Operating Income from the entire Unencumbered
Asset Pool for the fiscal quarter most recently ending.

“United States” and “U.S.” mean the United States of America.

“Unsecured Indebtedness” means all Indebtedness which is not secured by a Lien
on any property.

“USD-LIBOR-Reference Bank Rate” means the rate for any Interest Period
determined on the basis of the rates at which deposits in U.S. Dollars are
offered by the Reference Banks at approximately 11:00 am, London time, on the
day that is two London Banking Days preceding the commencement of such Interest
Period to prime banks in the London interbank market for a term equivalent to
such Interest Period commencing on the first day of such Interest Period and in
the approximate amount of the Eurodollar Rate Loan being made, continued or
converted.  To determine the USD-LIBOR-Reference Bank Rate, the Administrative
Agent will request the principal London office of each of the Reference Banks to
provide a quotation of its rate.  If at least two such quotations are provided,
the rate for that Interest Period will be the arithmetic mean of the
quotations.  If fewer than two quotations are provided as requested, the rate
for that Interest Period will be the arithmetic mean of the rates quoted by
major banks in New York City, selected by the Administrative Agent, at
approximately 11:00 a.m., New York time, on the day that is two London Banking
Days preceding such Interest Period for loans in U.S. Dollars to leading
European banks for a period equivalent to such Interest Period commencing on the
first day of such Interest Period and in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(e)(ii)(B).

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

-27-

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Except as otherwise specifically noted, each reference to
“Wholly-Owned Subsidiary” contained herein shall be to Subsidiaries of the
Consolidated Parties meeting the qualifications noted above. Sponsored REITs
shall not be considered Wholly-Owned Subsidiaries.

“1031 Intermediary” means a Person in such person’s capacity as an intermediary
or accommodation holder in connection with an exchange of property by a Borrower
or a Wholly-Owned Subsidiary intended to qualify under Section 1031 of the Code.

“1031 Property” means a property whose legal title or other indicia of ownership
is held by a 1031 Intermediary for the benefit of any Borrower or a Wholly-Owned
Subsidiary as part of a 1031 tax exchange intended to qualify under Section 1031
of the Code.

 

Section 1.02.     Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)     The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

-28-

 

(b)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

(d)     All references herein to the “knowledge” of the Borrower shall be deemed
to mean the actual knowledge of the chief executive officer, president, chief
financial officer, treasurer, secretary, assistant secretary, chief operating
officer or general counsel of FSP.

 

(e)     The term Borrower shall be deemed to include each Borrower individually
and collectively and all definitions, representations, warranties, covenants,
rights and remedies provided for herein apply to each Borrower individually and
collectively except as the context otherwise provides. Further, any and all
references to Obligations shall mean and refer to the joint Obligations of each
Borrower to the Lenders. Any and all Credit Extensions hereunder shall be
advanced to one of the Borrowers but shall represent an Obligation of all of the
Borrowers to the Lenders.

Section 1.03.     Accounting Terms. Generally, all accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect on
the date of this Agreement (subject to subsection (a) below) from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB
ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(a)     Changes in GAAP. If at any time any change in GAAP (or any requirement
with respect to adoption of International Financial Reporting Standards) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (or any requirement with respect to adoption of
International Financial Reporting Standards) (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein (or prior to such requirement with respect to adoption of
International Financial Reporting Standards) and (ii) Borrower shall provide to
the Administrative Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP (or before and after
giving effect to such requirement with respect to adoption of International
Financial Reporting Standards).

-29-

 

(b)     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and their Subsidiaries or to
the determination of any amount for the Borrower and their Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that any Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Section 1.04.     Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05.     Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

Section 1.06.     Reserved

Section 1.07.     Borrower Agent. Each Borrower hereby appoints FSP as agent for
the Borrower to execute, on behalf of the Borrower, documents, instruments and
agreements in connection with this credit facility, including, without
limitation, documents, instruments and agreements required for the
administration of the Loan, receiving Credit Extensions and exercising interest
rate selections and to receive all notices required to be given to the Borrower
under the Loan Documents. Each Borrower shall be jointly and severally obligated
for the Obligations and shall be bound by all actions taken by FSP in connection
with the Credit Extensions and the Obligations. Any Credit Extension received by
FSP shall be deemed to have been received by each Borrower.

Article II

The Commitments and Credit Extensions

Section 2.01.     Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make a term loan (each such loan, a “Loan”) to
the Borrower in the amount of such Lender’s Commitment. The Loans shall be
advanced in a single Borrowing on the Closing Date and shall be made ratably by
the Lenders in proportion to their respective Applicable Percentages, at which
time the Commitments shall expire. Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

-30-

 

Section 2.02.     Borrowings, Conversions and Continuations of Loans. (a) The
Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic or email notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to, a
one (1) month Eurodollar Rate Loan. Any such automatic conversion to one (1)
month Eurodollar Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

(b)     Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans (provided, however, that in the case of Borrowings of
Eurodollar Loans, such notice shall be given to each Lender not later than 11:00
a.m. two Business Days prior to the requested date of such Borrowing), and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Sections 4.01 and 4.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of BMO with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.

-31-

 

(c)     Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, the Required Lenders
may elect not to permit any Loans to be made as, converted to or continued as
Eurodollar Rate Loans.

(d)     The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in BMO’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e)     After giving effect to the Borrowing, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six Interest Periods in effect with respect to the Loans.

Section 2.03.     Intentionally Omitted.

Section 2.04.     Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium (except as set forth below) or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) two Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof; or, if less, the entire principal
amount thereof then outstanding, and (iii) the Borrower shall pay a prepayment
premium equal to (A) 3% of each prepayment made on or before August 26, 2014,
(B) 2% of each prepayment made after August 26, 2014, and on or before
August 26, 2015, and (C) 1% of each  prepayment made after August 26, 2015, and
on or before August 26, 2016. Each such notice shall specify the date and amount
of such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05, if any. Subject
to Section 2.18, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

Section 2.05.     Reserved.

Section 2.06.     Reserved.

Section 2.07.     Reserved.

-32-

 

Section 2.08.     Repayment of Loans. The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Loans outstanding on such
date.

Section 2.09.     Interest. (a) Subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the applicable Eurodollar Rate
margin identified in the definition of Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
applicable Base Rate margin identified in the definition of Applicable Rate.

(b)     (i) If any amount of principal of any Loan is not paid within five (5)
days after the date when due (other than at the Maturity Date, whether at stated
maturity or by acceleration, as to which such five (5) day period shall not
apply), such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid within five (5) days after the date
when due (other than at the Maturity Date, whether at stated maturity or by
acceleration, as to which such five (5) day period shall not apply), then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iii)     Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)     Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.10.     Reserved.

-33-

 

Section 2.11.     Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)     If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent or any Lender, as the case may be,
under Section 2.09(b) or under Article VIII. The Borrower’s obligations under
this paragraph shall survive for a period of two fiscal quarters of FSP beyond
the repayment of all Obligations hereunder.

Section 2.12.     Evidence of Debt. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

-34-

 

Section 2.13.     Payments Generally; Administrative Agent’s Clawback.

 

(a)     General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office and if such payments by Borrower are made to
Administrative Agent by 1:00 p.m., the Administrative Agent will distribute such
funds to Lenders specified in this Section 2.13(a) on that same Business Day.
All payments received by the Administrative Agent after 1:00 p.m. shall be
deemed received on the next succeeding Business Day (and shall be distributed to
the Lenders in accordance with this Section 2.13(a) on such next succeeding
Business Day) and any applicable interest or fee shall continue to accrue. If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)     (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Loans that such Lender will not make available
to the Administrative Agent such Lender’s share of the Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

-35-

 

(ii)     Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)     Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d)     Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

(e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f)     No Reborrowing. No amount of the Loans that is paid or prepaid may be
reborrowed.

Section 2.14.     Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

-36-

 

(i)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)     the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).

Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

Section 2.15.     Reserved.

Section 2.16.     Increase in Commitments.

(a)     Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time request an increase in the Aggregate Commitments by an
amount (for all such requests, in the aggregate) not exceeding $50,000,000;
provided that (I) any such request for an increase shall be in a minimum amount
of $5,000,000, and (II) the Borrower may make a maximum of three (3) such
requests. At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each Lender
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders). Any increase of the
Aggregate Commitments pursuant to this Section 2.16 shall be subject to the
agreement of one or more Lenders or Eligible Assignees (who may or may not then
be a Lender hereunder) to provide such increased Commitments pursuant to the
terms hereof.

(b)     Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.

-37-

 

(c)     Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Borrower and/or BMO may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Borrower, Administrative Agent and their respective counsel.
Arranger shall use its best efforts to procure such additional or increased
Commitments, and facilitate such increase in the Aggregate Commitments, and
Borrower shall reasonably cooperate with Arranger to obtain new Commitments to
support any such increase in the Commitments, provided that Borrower will
coordinate all such efforts (including, without limitation, any communications
(written, electronic or oral) with any prospective lending source) through the
Arranger. In no event shall any Lender be obligated to provide an additional
Commitment.

(d)     Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer
(i) certifying and attaching the resolutions adopted by such Borrower approving
or consenting to such increase, and (ii) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except (1) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and (2) except that for purposes of this Section 2.16, (x) the
representations and warranties contained in subsections (a), (b) and (c) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01; and (y) the
representations and warranties contained in Section 5.13(a) shall be deemed to
refer to the most recent update to Schedule 5.13(a) furnished pursuant to
Section 6.02(a)(ii) and shall be true and correct in all material respects as of
the effective date of such update, (z) the representations and warranties
contained in the first and second sentences of Section 5.21 shall be deemed to
refer to the most recent update to Schedule 5.21 furnished pursuant to
Section 6.02(a)(i), and shall be true and correct in all material respects as of
the effective date of such update, and (B) no Default or Event of Default
exists. The Applicable Percentages of the Lenders shall be recalculated
concurrently with the effectiveness of any increase in the Aggregate pursuant to
this Section 2.16.

(f)     Conflicting Provisions. This Section shall supersede any provisions in
Section 10.01 to the contrary. Without limiting the foregoing, an increase in
Aggregate Commitments pursuant to this Section 2.16 and any amendments to this
Agreement made to evidence such increase shall not require the consent of any
Lender not participating in such increase.

-38-

 

Section 2.17.     Reserved.

Section 2.18.     Defaulting Lenders.

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)     Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
third, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement,
provided that if an Event of Default exists, such payment shall be applied in
accordance with Section 8.03; and fourth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(b)     Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their applicable Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

-39-

 

Article III

Taxes, Yield Protection and Illegality

Section 3.01.     Taxes.

(a)     Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Indemnified Taxes. If, however, applicable Laws require the
Borrower or the Administrative Agent to withhold or deduct any Taxes, such Taxes
shall be withheld or deducted in accordance with such Laws as determined by the
Borrower or the Administrative Agent, as the case may be, taking account the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)     If the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b)     Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c)     Tax Indemnifications. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. If the Borrower determines in its good faith judgment that a
reasonable basis exists for contesting an Indemnified Tax, the Administrative
Agent and each Lender shall reasonably cooperate, at no cost or expense to
Administrative Agent or Lender, with the Borrower in challenging such
Indemnified Tax; provided that neither the Administrative

-40-

 

Agent nor any Lender shall be required to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person. The Borrower shall also, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after written demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection; provided that, such Lender shall indemnify the
Borrower to the extent of any payment the Borrower makes to the Administrative
Agent pursuant to this sentence. Any claim against the Borrower pursuant to this
Section must be made within 180 days of the payment by the Administrative Agent
or the Lender to which such claim relates and must provide reasonable detail
regarding the amount of the claim and the reason thereof. A reasonably detailed
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii)     Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify the Borrower and the Administrative
Agent, and shall make payment in respect thereof within 10 days after written
demand therefor, against any and all Excluded Taxes attributable to such Lender
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower or the Administrative Agent) incurred by or asserted against the
Borrower or the Administrative Agent by any Governmental Authority as a result
of the failure by such Lender to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender to the Borrower or the Administrative Agent pursuant to subsection (e). A
reasonably detailed certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent or the Borrower shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d)     Evidence of Payments. As soon as practicable, after any payment of Taxes
by the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.

-41-

 

(e)     Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii)     Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A)     any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B)     each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

(I)     executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party and/or certifying non-U.S. status,

(II)     executed originals of Internal Revenue Service Form W-8ECI,

(III)     executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN,

-42-

 

(V)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner; or

(VI)     executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii)     Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent any Lender determines, in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to

-43-

 

the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

Section 3.02.     Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted, together with any additional amounts referenced
pursuant to Section 3.05, if any.

-44-

 

Section 3.03.     Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04.     Increased Costs.

(a)     Increased Costs Generally. If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

(ii)     subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Lender); or

(iii)     impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered; provided
that the Borrower shall not be liable to any Lender for costs incurred more than
one hundred eighty (180) days prior to receipt by the Borrower of the
certificate referred to in clause (c) below from such Lender.

-45-

 

(b)     Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time, to the extent that such reduction in
rate of return is not reflected in the Base Rate or the Eurodollar Rate, the
Borrower will pay to such Lender, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered; provided that the Borrower shall not be liable to any Lender for costs
incurred more than one hundred eighty (180) days prior to receipt by the
Borrower of the certificate referred to in clause (c) below from such Lender.
Each Lender shall allocate such cost increases among its customers in good faith
and on an equitable basis.

(c)     Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)     Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 3.05.     Compensation for Losses. Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)     any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

-46-

 

(c)     any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

Section 3.06.     Mitigation Obligations; Replacement of Lenders.

(a)     Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)     Replacement of Lenders. If any Lender requests compensation under
Sections 3.04 or 3.05, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if a Lender gives notice under Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.

Section 3.07.     Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

-47-

 

Article IV

Conditions Precedent to Credit Extensions

Section 4.01.     Conditions of Initial Credit Extension. The obligation of each
Lender to make its Loan hereunder is subject to satisfaction of the following
conditions precedent:

(a)     The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)     fully executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and FSP;

(ii)     a Note executed by the Borrower in favor of each Lender requesting a
Note;

(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Borrower is a party;

(iv)     such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

(v)     a favorable opinion of counsel to the Borrower (on behalf of each
Borrower with the exception of FSP Forest Park IV NC Limited Partnership)
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit B;

-48-

 

(vi)     a certificate signed by a Responsible Officer certifying (A) that each
Consolidated Party is in compliance in all material respects with all existing
contractual financial obligations except where the failure to comply would not
reasonably be expected to have a Material Adverse Effect, (B) all governmental,
shareholder and third party consents and approvals necessary for the Borrower to
enter into the Loan Documents and perform thereunder, if any, have been
obtained, except where the failure to obtain would not reasonably be expected to
have a Material Adverse Effect, (C) immediately after giving effect to this
Agreement, the other Loan Documents and all the transactions contemplated
therein to occur on such date, (1) to such Responsible Officer’s knowledge, no
Default or Event of Default exists, (2) all representations and warranties
contained herein are true and correct in all material respects, and (3) the
Borrower is in pro forma compliance with each of the financial covenants set
forth in Section 7.11 (and including detailed calculations of each such
financial covenant) for the fiscal quarter ending June 30, 2013 (which
calculation has been delivered to the Administrative Agent prior to Closing);
(D) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (E) that, to such Responsible Officer’s knowledge, there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (F) a calculation of the Leverage
Ratio as of the last day of the fiscal quarter ending June 30, 2013;

     (vii)     evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect; and

     (viii)     such other assurances, certificates, documents or consents as
the Administrative Agent or the Required Lenders reasonably may require.

(b)     There shall not have occurred since June 30, 2013 any event or condition
that has had or would be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect, as determined by Administrative
Agent.

(c)     There shall not exist any action, suit, investigation, or proceeding
pending, or to the knowledge of Borrower, threatened in writing, in any court or
before any arbitrator or Governmental Authority that would reasonably be
expected to have a Material Adverse Effect, as determined by the Administrative
Agent.

(d)     Any fees required to be paid on or before the Closing Date shall have
been paid and all reimbursable expenses for which invoices have been presented
to FSP on or before the Closing Date shall have been paid.

(e)     Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced to FSP prior to or on the Closing Date.

-49-

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 4.02.     Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Loans) is subject to the following conditions precedent:

(a)     The representations and warranties of the Borrower contained in
Article V of this Agreement shall be true and correct in all material respects
on and as of the date of such Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct as of such earlier date, and (ii)
except that for purposes of this Section 4.02, (1) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01; and (2) the representations and
warranties contained in Section 5.13(a) shall be deemed to refer to the most
recent update to Schedule 5.13(a) furnished pursuant to Section 6.02(a)(ii), and
shall be true and correct in all material respects as of the effective date of
such update, and (3) the representations and warranties contained in the first
and second sentences of Section 5.21 shall be deemed to refer to the most recent
update to Schedule 5.21 furnished pursuant to Section 6.02(a)(i), and shall be
true and correct in all material respects as of the effective date of such
update.

(b)     No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c)     The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Loans) submitted by
the Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a) and (b) have been satisfied on and as
of the date of the applicable Credit Extension.

Article V

Representations and Warranties

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

-50-

 

Section 5.01.     Existence, Qualification and Power. Each Borrower (a) is duly
organized or formed and validly existing under the Laws of the jurisdiction of
its incorporation or organization, (b) has all requisite power and authority and
all requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is in good standing, as applicable, under the Laws of the jurisdiction of
its incorporation and is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 5.02.     Authorization; No Contravention. The execution, delivery and
performance by each Borrower of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

Section 5.03.     Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution and delivery of, and the performance of the
Borrower’s obligations under this Agreement or any other Loan Document, except
where such approval, consent, exemption, authorization, action, notice or filing
has been obtained or made, and except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 5.04.     Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Borrower that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Borrower, enforceable against each Borrower that is
party thereto in accordance with its terms, except as enforceability is limited
by bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefore may be brought.

Section 5.05.     Financial Statements; No Material Adverse Effect. (a) The
Audited Financial

-51-

 

Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present in all material respects the financial condition of
the Borrower and their Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and their Subsidiaries as of
the date thereof.

(b)     The unaudited consolidated balance sheet of the Borrower and their
Subsidiaries dated June 30, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and their Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and their consolidated
Subsidiaries as of the Closing Date not otherwise disclosed or referenced (or
otherwise contemplated) in the Form 10-Q report of FSP filed with the SEC for
the most recent fiscal quarter ended prior to the Closing Date.

(c)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

Section 5.06.     Litigation. There are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower, threatened in writing,
at law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of their Subsidiaries or against any of their
properties or revenues that (a) question the validity of this Agreement or any
other Loan Document, or any of the Credit Extensions contemplated hereby, or
(b) except as specifically disclosed in Schedule 5.06, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
and there has been no material adverse change in the status, or financial effect
on any Borrower or any Subsidiary thereof, of the matters described on
Schedule 5.06.

Section 5.07.     No Default. Neither any Borrower nor any Subsidiary thereof is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

Section 5.08.     Ownership of Property; Liens. Each Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for Permitted Liens and except for such defects
in title as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property of the Borrower and its
Subsidiaries is subject to no Liens, other than Permitted Liens.

-52-

 

Section 5.09.     Environmental Compliance. Except as set forth on Schedule
5.09, no Borrower or any Subsidiary (a) has received any written notice or other
written communication or otherwise has knowledge of any Environmental Liability
of Borrower or any Subsidiary which would individually or in the aggregate
reasonably be expected to have a Material Adverse Effect arising in connection
with: (i) any non compliance with or violation of the requirements of any
Environmental Law by any Borrower or Subsidiary, or any permit issued under any
Environmental Law to any Borrower or Subsidiary; or (ii) the Release or
threatened Release of any Hazardous Materials into the environment; or (b) to
its knowledge, has threatened or actual liability in connection with the Release
or threatened Release of any Hazardous Materials into the environment which
would individually or in the aggregate reasonably be expected to have a Material
Adverse Effect. Except as would not reasonably be expected to have a Material
Adverse Effect, no Borrower or Subsidiary has received any Environmental
Complaint.

Section 5.10.     Insurance. The Properties of the Borrower and the Properties
of each of their Subsidiaries are insured with financially sound and reputable
insurance companies that are not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

Section 5.11.     Taxes. The Borrower and each Subsidiary has filed all federal,
state and other material tax returns and reports required by applicable Law to
be filed, and has paid, or made adequate provision for the payment of all
federal, state and other material Taxes that have been levied or imposed upon
the Borrower or a Subsidiary, as applicable, or their properties, income or
assets or that are otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP and except,
in each case, to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect. There is no proposed tax assessment
against the Borrower or any Subsidiary that would reasonably be expected to have
a Material Adverse Effect. Neither any Borrower nor any Subsidiary thereof is
party to any tax sharing agreement.

Section 5.12.     ERISA Compliance. (a)      Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
federal or state laws. Each Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service, or such Plan is
covered by an opinion letter issued by the Internal Revenue Service. To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

-53-

 

(b)     There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

(c)     (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that would be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d)     Neither the Borrower or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

Section 5.13.     Subsidiaries; Other Equity Investments. (a) Set forth on
Schedule 5.13 is a complete and accurate list of all Subsidiaries and Joint
Ventures/Unconsolidated Affiliates of the Borrower as of the date of this
Agreement and as updated in accordance with the terms of Section 6.02 hereof,
including their respective business forms and jurisdictions of organization. The
Equity Interests owned by Borrower in each Subsidiary and Joint
Venture/Unconsolidated Affiliate are validly issued, fully paid and
non-assessable and are owned by Borrower free and clear of all Liens other than
Permitted Liens.

(b)     Also set forth on Schedule 5.13 is a complete and accurate list of all
Sponsored REITS of the Borrower as of the date of this Agreement, including
their respective business forms and jurisdictions of organization. The Equity
Interests owned by Borrower in each Sponsored REIT are validly issued, fully
paid and non-assessable and are owned by Borrower free and clear of all Liens
other than Permitted Liens. The representations with respect to Sponsored REITS
are given only as of the Closing Date and only as required under Section 2.15
hereof.

-54-

 

Section 5.14.     Margin Regulations; Investment Company Act. (a) The Borrower
is not engaged, and will not engage, principally in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB)
or extending credit for the purpose of purchasing or carrying margin stock.

(b)     None of the Borrower nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

Section 5.15.     Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all material agreements, instruments and corporate or
other restrictions to which it or any of its Subsidiaries are subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Borrower to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) taken as a whole contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
that Borrower believed to be reasonable at the time.

Section 5.16.     Compliance with Laws. Each Borrower and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 5.17.     Taxpayer Identification Number. The Borrower has provided to
Administrative Agent prior to Closing a true and correct U.S. taxpayer
identification number for each entity comprising Borrower.

Section 5.18.     Reserved.

Section 5.19.     REIT Status. FSP has elected status as a real estate
investment trust under Section 856 of the Code and currently is in compliance in
all material respects with all provisions of the Code applicable to the
qualification of FSP as a real estate investment trust.

-55-

 

Section 5.20.     Solvency. Borrower, on a consolidated basis, (a) is not
insolvent nor will be rendered insolvent by the Credit Extensions, (b) does not
have unreasonably small capital with which to engage in its business, and
(c) has not incurred indebtedness beyond its ability to pay such indebtedness as
it matures. The Borrower, on a consolidated basis, has assets having a value in
excess of amounts required to pay any indebtedness.

Section 5.21.     Unencumbered Asset Pool Properties. Schedule 5.21 hereto
contains a complete and accurate list of all Properties comprising the
Unencumbered Asset Pool as of the Closing Date (and as updated in accordance
with the terms of Section 6.02 hereof). Each Property comprising the
Unencumbered Asset Pool satisfies each of the requirements set forth in the
definition of “Unencumbered Asset Pool.” The Borrower makes the following
representations and warranties, to its knowledge, with respect to each
individual Property included in the Unencumbered Asset Pool, as of the Closing
Date (or, if later, as of the date such Property is added to the Unencumbered
Asset Pool) and except as disclosed in the Borrower’s filings with the
Securities and Exchange Commission or otherwise disclosed in writing to the
Administrative Agent:

(a)     Availability of Utilities. (i) all utility services necessary and
sufficient for the use and operation of each Property comprising the
Unencumbered Asset Pool are presently available to the boundaries of each of the
Properties comprising the Unencumbered Asset Pool through dedicated public
rights of way or through perpetual private easements; and (ii) the owner has
obtained all material utility installations and connections required for the
operation and servicing of each of the Properties comprising the Unencumbered
Asset Pool for its intended purposes.

(b)     Access. (i) the rights of way for all roads necessary for the
utilization in all material respects of each of the Properties comprising the
Unencumbered Asset Pool for its intended purposes have either been acquired by
the appropriate Governmental Authority or have been dedicated to public use and
accepted by such Governmental Authority; (ii) all such roads have been completed
and the right to use all such roads, or suitable substitute rights of way, have
been obtained; and (iii) all curb cuts, driveways and traffic signals required
for the operation and use in all material respects of each of the Properties
comprising the Unencumbered Asset Pool are existing.

(c)     Condition of Unencumbered Asset Pool Properties. (i) neither the
Unencumbered Asset Pool Properties nor any material part thereof is now damaged
or injured as result of any material fire, explosion, accident, flood or other
casualty that is not covered by insurance, and no Taking is pending or
contemplated and (ii) Borrower is not aware of any material or patent structural
defect in any Property comprising the Unencumbered Asset Pool.

-56-

 

(d)     Compliance with Requirements/Historic Status/Flood Area. The
Unencumbered Asset Pool Properties comply in all material respects with all
material Requirements. Borrower has received no written notice alleging any
material non-compliance by any of the Properties comprising the Unencumbered
Asset Pool with any Requirements or indicating that any of the Properties
comprising the Unencumbered Asset Pool are located within any historic district
or have, or may be, designated as any kind of historic or landmark site under
applicable Requirements. None of the Properties comprising the Unencumbered
Asset Pool is located in any special flood hazard area as defined under
applicable Requirements, unless such Property is adequately covered by flood
insurance.

(e)     Other Contracts. The Borrower has not made any material contract or
arrangement of any kind or type whatsoever (whether oral or written, formal or
informal), the performance of which by the other party thereto would reasonably
be expected to give rise to a Lien on any of the Properties comprising the
Unencumbered Asset Pool other than a Permitted Lien.

(f)     Violations. The Borrower has received no written notices of any
violation of any applicable material Requirements with respect to any of the
Properties comprising the Unencumbered Asset Pool.

Article VI

Affirmative Covenants

So long as any Loan or other Obligation hereunder (other than any unasserted
indemnification obligation) shall remain unpaid or unsatisfied the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

Section 6.01.     Financial Statements. Deliver to the Administrative Agent, in
form and detail satisfactory to the Administrative Agent (and Administrative
Agent will provide to the Lenders):

(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of FSP, a consolidated balance sheet of the Consolidated
Parties as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
applicable Securities Laws and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit;

-57-

 

(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of FSP, a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of income or operations
and cash flows for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and any other information included in FSP’s Form 10-Q
for such fiscal quarter, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Borrower as fairly
presenting, in all material respects, the financial condition, results of
operations and cash flows of the Consolidated Parties in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and

(c)     as soon as available, but in any event within thirty (30) days of the
filing thereof, executed copies of all federal income tax returns, reports and
declarations of FSP and FSP Investments LLC, FSP Protective TRS Corp., and FSP
REIT Protective Trust.

Section 6.02.     Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent
(and Administrative Agent will provide to the Lenders):

(a)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a Compliance Certificate of a Responsible Officer
substantially in the form of Exhibit E-1 attached hereto, (A) demonstrating
compliance, as of the end of each such fiscal period, with the financial
covenants contained in Section 7.11, and (B) stating that, to such Responsible
Officer’s knowledge, no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Borrower proposes to take with respect thereto and (C) attaching and
certifying to:

(i)     an update to Schedule 5.21, which such update shall, in each case, be
deemed to replace, amend and restate such schedule, summarizing total
Unencumbered NOI and occupancy rates as of the last day of the applicable
quarter;

(ii)     an update to Schedule 5.13(a), which such update shall, in each case,
be deemed to replace, amend and restate such schedule; and

(iii)     a listing of all Projects Under Development.

(b)     promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

-58-

 

(c)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower in their capacity as such, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d)     promptly, and in any event within five (5) Business Days after receipt
thereof by any Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Borrower or any Subsidiary thereof; and

(e)     promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, or an update to the list of Sponsored REITS of the
Borrower, as the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 (c) and (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or BMO
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
(within the meaning of the United States federal securities laws) with respect
to the Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Administrative Agent,
BMO and each Lender agree that all materials and/or information to be provided
by or on behalf of the Borrower shall be deemed to contain material non-public
information, unless the Borrower otherwise designates certain information as not

-59-

 

containing any material nonpublic information by clearly and conspicuously
marking such information as “PUBLIC” on the first page thereof. The Borrower
hereby agrees that by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, BMO and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07) and all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information.” The Administrative Agent and BMO agree to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.” As of the
Closing Date, each applicable Lender represents to the Borrower that it is not a
Public Lender.

Section 6.03.     Notices. Promptly notify the Administrative Agent:

(a)     of the occurrence of any Default known to Borrower;

(b)     of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect;

(c)     of the occurrence of an Internal Control Event;

(d)     of the occurrence of any ERISA Event;

(e)     of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

(f)     with respect to Sponsored REITs, Borrower shall provide the
Administrative Agent with a copy of the applicable confidential offering
memorandum relating thereto.

Each notice pursuant to this Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. The Administrative Agent will provide written notices received from
the Borrower pursuant to this Section 6.03 to the Lenders.

Section 6.04.     Payment of Taxes. Pay and discharge as the same shall become
due and payable all Tax liabilities imposed or levied upon it or its properties
or assets, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary or (ii) failure to pay
or discharge such items would not reasonably be expected to have a Material
Adverse Effect.

-60-

 

Section 6.05.     Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

Section 6.06.     Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and insured
fire or other casualty excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof; and (c) use the standard of care typical in
the industry in the operation and maintenance of its facilities, in each case,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 6.07.     Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of any Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

Section 6.08.     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

Section 6.09.     Books and Records. Maintain proper books of record and
account, in which full, true and correct entries, in material conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be.

Section 6.10.     Inspection Rights. Permit representatives appointed by the
Administrative Agent and each Lender, including, without limitation, independent
accountants, agents, attorneys, and appraisers to visit and inspect any of its
Properties and permit representatives appointed by Administrative Agent to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower provided, however,

-61-

 

that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective or independent contractors) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and
without advance notice; and provided further that it shall not be a breach of
this Section 6.10 if, (a) despite Borrowers’ diligent conduct, the Borrower’s
independent public accountants decline to meet or discuss with the
Administrative Agent, or (b) despite Borrowers’ diligent conduct a tenant at a
Property does not permit the Administrative Agent to inspect such Property.

Section 6.11.     Use of Proceeds. Use the proceeds of the Credit Extensions
solely for the following purposes: (a) to finance the acquisition of real
properties and for other investments permitted under Section 7.02; (b) to
finance investments associated with Sponsored REITS, including without
limitation, loans to Sponsored REITS and the purchase of preferred stock in
Sponsored REITS; (c) to refinance and/or retire existing Indebtedness and
(d) for working capital and other general business purposes, provided, however
that no Credit Extensions shall be used to make Restricted Payments.

Section 6.12.     Additional Borrowers. (a)      If any Person (other than an
Excluded Subsidiary or a Sponsored REIT) becomes a Wholly-Owned Subsidiary of
any Borrower or if at any time any Person formerly qualifying as an Excluded
Subsidiary ceases to meet the requirements for qualification as an Excluded
Subsidiary, the Borrower shall, on or prior to the date that Borrower’s next
quarterly Compliance Certificate is due pursuant to Section 6.02(a)(i) cause
such Person to become a Borrower by executing and delivering to the
Administrative Agent the Joinder Documents, and the Borrower shall cause such
Person to deliver to the Administrative Agent documents of the types referred to
in clauses (iii), (iv), (v), (vii) and (ix) of Section 4.01(a) (unless waived by
Administrative Agent), all in form, content and scope similar to those provided
with respect to the Borrower as of Closing. Notwithstanding the immediately
preceding sentence, if the date on which any Person (other than an Excluded
Subsidiary or a Sponsored REIT) becomes a Wholly-Owned Subsidiary of any
Borrower or if at any time any Person formerly qualifying as an Excluded
Subsidiary ceases to meet the requirements for qualification as an Excluded
Subsidiary occurs after the end of a fiscal quarter but on or before the date of
Borrower’s delivery of the Compliance Certificate for such quarter, the Borrower
shall cause such Person to become a Borrower, in the manner described above, on
or prior to the date that Borrower’s next quarterly Compliance Certificate is
due pursuant to Section 6.02(a)(i). No Person that is not a “United States
Person” within the meaning of Section 7701(a)(30) of the Code shall become a
Borrower pursuant to this Section 6.12(a) unless all Lenders consent thereto in
writing.

(b)     Notwithstanding any other provisions of this Agreement to the contrary
(x) to the extent (I) a Borrower (other than FSP) anticipates becoming or
intends to become an Excluded Subsidiary, (II) a Borrower (other than FSP)
intends to dispose of a Property and/or all or substantially all of its assets,
or (III) FSP or a Borrower intends to dispose of its Equity Interests in a
Borrower, and (y) the release as a Borrower hereunder of such Borrower referred
to in clause (I), Borrower referred to in clause (II) or the Borrower whose
Equity Interests are to be disposed of as contemplated by clause (III), as
applicable, will not, on a pro forma basis with respect to the financial
covenants contained in Section 7.11 hereof, give rise to one or more Defaults
and/or Events of Default, such Borrower referred to in clause (I), Borrower
referred to in clause (II) or Borrower whose Equity Interests are to be disposed
of as contemplated by clause (III), as applicable, shall be released as a
Borrower hereunder and such Person’s Property shall be released from the
Unencumbered Asset Pool in accordance with the following:

-62-

 

(i)     the Borrower shall deliver to the Administrative Agent, not less than
ten (10) days prior to the anticipated or intended release of a Wholly-Owned
Subsidiary hereunder, a Pro Forma Compliance Certificate of a Responsible
Officer of the Borrower in form attached as Exhibit E-2, certifying that, (x)
immediately before and immediately after such release the Borrower will be in
compliance with the covenants set forth in Section 7.11 of this Agreement, and
(y) to such Responsible Officer’s knowledge, immediately prior to such release
and immediately following such release, no Default or Event of Default exists or
will exist under the Agreement or any of the other Loan Documents; and

(ii)     the Borrower or Borrower whose Equity Interests are to be disposed of
as contemplated in clause (III) of Section 6.12(b), as applicable, shall
automatically be deemed released as a Borrower hereunder, and the applicable
Property shall be deemed released from the Unencumbered Asset Pool, effective as
of the date of the Disposition of the Property, assets or Equity Interests, as
applicable, or financing with Secured Indebtedness of such Person and/or its
Property.

The Administrative Agent shall, upon written request therefor given by Borrower
after such release has become effective, provide a written confirmation of the
release of the applicable Person as an obligor hereunder and the other Loan
Documents.

(c)     Notwithstanding any other provisions of this Agreement to the contrary
(x) to the extent the Borrower desires a release of a Property from the
Unencumbered Asset Pool but the applicable Borrower owning such Property will
not qualify as an Excluded Subsidiary after the release of such Property and (y)
the release of such Property hereunder will not, on a pro forma basis with
respect to the financial covenants contained in Section 7.11, give rise to one
or more Defaults and/or Events of Default, such Property may be released from
the Unencumbered Asset Pool (but the Person owning such Property shall not be
released as a Borrower hereunder) in accordance with the following:

(i)     the Borrower shall deliver to the Administrative Agent, not less than
ten (10) days prior to the anticipated or intended release of such Property from
the Unencumbered Asset Pool a Pro Forma Compliance Certificate of a Responsible
Officer of the Borrower in form attached as Exhibit E-2, certifying that, (x)
immediately before and immediately after such release the Borrower will be in
compliance with the covenants set forth in Section 7.11 of this Agreement, and
(y) to such Responsible Officer’s knowledge, immediately prior to such release
and immediately following such release, no Default or Event of Default exists or
will exist under the Agreement or any of the other Loan Documents; and

(ii)     the applicable Property shall automatically be deemed released from the
Unencumbered Asset Pool effective as of the date of the Disposition or the date
of the financing with Secured Indebtedness of such Property but the Person
owning such Property, to the extent not qualifying as an Excluded Subsidiary,
shall not be released as a Borrower hereunder.

-63-

 

(d)     For purposes of clarification, (i) the Borrower may, at any time, elect
to cause an Excluded Subsidiary to become a Borrower hereunder, and (ii) no
assets owned or held directly by any Excluded Subsidiary shall be included in
any calculation involving the value of or income from Properties comprising of
the Unencumbered Asset Pool unless such Excluded Subsidiary is a Borrower as of
the date of such calculation and such assets meet the criteria for inclusion in
the Unencumbered Asset Pool as set forth in the definition of “Unencumbered
Asset Pool”.

(e)     The Administrative Agent will provide notice to the Lenders of any
Borrower or Property additions or releases pursuant to this Section 6.12.

Section 6.13.     REIT Status. At all times comply with all applicable
provisions of the Code necessary to allow FSP to qualify for status as a real
estate investment trust.

Section 6.14.     Reserved.

Section 6.15.     Material Contracts. Comply in all material respects with the
terms and conditions of all Contractual Obligations except in such instance
where the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect and, with respect to any Indebtedness of any
Consolidated Party having a principal amount (including undrawn committed or
available amounts ) of at least $20,000,000, within thirty (30) days after
closing on such Indebtedness, disclose in writing to Administrative Agent the
financial covenant requirements applicable thereto.

Section 6.16.     Further Assurances. At the cost and expense of Borrower and
upon request of the Administrative Agent, duly execute and deliver or cause to
be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

Article VII

Negative Covenants

So long as any Loan or other Obligation hereunder (other than unasserted
indemnification obligations) shall remain unpaid or unsatisfied, the Borrower
shall not, directly or indirectly:

Section 7.01.     Liens. Create, incur, assume or permit to exist any Lien with
respect to any of its property, assets or revenues, whether now owned or
hereafter acquired (or permit any other Subsidiary to do so), other than
Permitted Liens.

-64-

 

Section 7.02.     Investments. Make any Investments, except:

(a)     Investments in Projects Under Development, undeveloped land holdings,
Joint Venture Projects and Joint Ventures, Securities Holdings and Mortgages to
the extent such Investments are not prohibited under Sections 7.11(h);

(b)     Investments held by the Borrower in the form of Cash Equivalents;

(c)     Investments of the Borrower, directly or indirectly, in any other
Borrower and/or in any Subsidiary (including without limitation, any Excluded
Subsidiary);

(d)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)     Investments held by the Borrower in the form of acquiring, developing,
maintaining and operating income producing Properties;

(f)     Investments held by the Borrower in Sponsored REITs, including loans and
mortgages to and purchases of preferred Equity Interests in Sponsored REITs; and

(g)     Investments listed on Schedule 7.02(g).

Section 7.03.     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (or permit any other Subsidiary to do so), except:

(a)     Indebtedness under the Loan Documents;

(b)     Indebtedness under the Bank of America Credit Agreement; and

(c)     any other Indebtedness (including, without limitation, Guarantees of the
Borrower in respect of Indebtedness otherwise permitted hereunder) to the extent
such Indebtedness is not prohibited under Section 7.11; provided, that to the
extent such Indebtedness is in the form of obligations under any Swap Contract
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract contains provisions exonerating the non-defaulting party from
its obligation to make payments on outstanding transactions to the defaulting
party.

-65-

 

Section 7.04.     Fundamental Changes. Except as otherwise permitted under this
Agreement, merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:

(a)     any Subsidiary may merge with (i) the Borrower, or (ii) any one or more
other Subsidiaries, provided that when any Borrower is merging with another
Subsidiary, such Borrower shall be the continuing or surviving Person (or the
transaction must be undertaken in compliance with Section 6.12) and the Borrower
shall continue to remain in compliance with Section 7.11 and the merging
Borrower shall not be or become an Excluded Subsidiary as a result of such
transaction);

(b)     any Borrower or Subsidiary may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is a
Borrower, then the transferee must be a Borrower or the transaction must be
undertaken in accordance with Section 6.12 hereof;

(c)     all or substantially all of the assets or all of the Equity Interests of
Borrower or a Subsidiary may be Disposed of to the extent such Disposition is
permitted pursuant to Section 7.05; and

(d)     FSP may acquire a Sponsored REIT by merger or consolidation provided
that FSP is the surviving Person or a Person wholly-owned by FSP is the
surviving Person and Borrower shall continue to remain in compliance with
Section 7.11.

Section 7.05.     Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:

(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(c)     Dispositions of property by any Borrower or any Subsidiary to a Borrower
(provided after such Disposition, Borrower remains in compliance with Section
7.11 and the transferee Borrower shall not be or become an Excluded Subsidiary
as a result of such transaction) or to any Subsidiary thereof; provided that if
the transferor of such property is a Borrower, the transferee thereof must be a
Borrower;

(d)     Dispositions permitted by Section 7.04(a) – (b); and

-66-

 

(e)     Dispositions to the extent that at the time of such Disposition Borrower
has complied with the applicable provisions of Section 6.12 hereof.

Section 7.06.     Reserved.

Section 7.07.     Change in Nature of Business. Engage in (or permit any other
Subsidiary to engage in) any material line of business substantially different
from those lines of business conducted by the Borrower and their Subsidiaries on
the date hereof or any business substantially related or incidental thereto.

Section 7.08.     Transactions with Affiliates. Permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate, except (a) as set forth on
Schedule 7.08 or (b) transactions not otherwise prohibited hereunder and
consistent with past practices, upon fair and reasonable terms which are no less
favorable to the Borrower, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate or (c) transactions not
otherwise prohibited hereunder among the Borrowers, Subsidiaries and Sponsored
REITS.

Section 7.09.     Burdensome Agreements. Except in connection with any
transaction not prohibited hereunder, enter into or permit any Subsidiary to
enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or to otherwise transfer property to the
Borrower, (ii) of any Subsidiary to become a borrower hereunder or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person; provided, that this Section 7.09 shall not be deemed to restrict
the ability of any Borrower or any Excluded Subsidiary from entering into
Contractual Obligations of any type related to Indebtedness provided such
Indebtedness does not impose a lien on any Unencumbered Asset Pool Properties or
the Equity Interests of any Borrower and provided further that such Indebtedness
would not result in a breach of the financial covenants set forth in Section
7.11 of this Agreement.

Section 7.10.     Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose or (ii) other than for the express purposes permitted
by Section 6.11 of this Agreement.

Section 7.11.     Financial Covenants. Fail, at any time, to comply with any of
the following financial covenants on a consolidated basis provided that such
covenants shall be calculated as of the last day of a calendar quarter:

-67-

 

(a)     Minimum Tangible Net Worth. Borrower shall maintain a Tangible Net Worth
equal to or in excess of $810,783,000 plus seventy-five percent (75%) of the
aggregate net proceeds received by Borrower in connection with any offering of
stock or other equity in FSP after the Closing Date.

(b)     Maximum Leverage Ratio. Borrower shall not permit the ratio of Total
Indebtedness to Total Asset Value to exceed 0.60:1.0.

(c)     Maximum Secured Leverage Ratio. Borrower shall not permit the ratio of
Total Secured Indebtedness (excluding the Credit Extensions) to Total Asset
Value to exceed 0.30:1.0.

(d)     Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the ratio
of Adjusted EBITDA to Fixed Charges to be less than 1.50:1.0.

(e)     Maximum Unencumbered Leverage Ratio. Borrower shall not permit the ratio
of Unsecured Indebtedness to Unencumbered Asset Value to exceed 0.60:1.0.

(f)     Minimum Unsecured Debt Service Coverage. Borrower shall not permit the
ratio of Unencumbered NOI to the Mortgageability Amount to be less than
1.50:1.0. For the purpose of calculating NOI for this covenant 7.11(f), items
(a)-(d) of the definition of Net Operating Income shall be adjusted to (i)
exclude the amount attributable to the Properties disposed of during such fiscal
quarter and (ii) adjust the amount attributable to Properties owned less than a
full fiscal quarter so that such amount is grossed up as if the Property had
been owned for the entire fiscal quarter.

(g)     Dividends and Distributions. To the extent an Event of Default exists or
would result therefrom, Borrower shall not make Restricted Payments.

(h)     Investments. Borrower shall not permit the aggregate value of the
following items of all Consolidated Parties to exceed ten percent (10%) of Total
Asset Value: (A) the total cost budget of Projects Under Development; plus (B)
the cost value of all undeveloped holdings (raw land or land which is not
otherwise an operating property other than any properties determined to be
Projects Under Development) determined in accordance with GAAP; plus (C) the
value of all Joint Venture Projects plus, without duplication, the cost-basis
value of the Consolidated Parties’ investment in Joint Ventures (in each case
taking into account the Consolidated Parties’ Equity Percentage thereof); plus
(D) the value of Securities Holdings held by the Consolidated Parties; plus (E)
the value of all Mortgages (excluding loans to Sponsored REITS) held by the
Consolidated Parties; plus (F) the value of all foreign investments held by the
Consolidated Parties.

(i)     Maximum Secured Recourse Indebtedness Value. Borrower shall not permit
Secured Recourse Indebtedness of FSP to exceed Fifty Million Dollars
($50,000,000) in the aggregate. No Borrowers other than FSP shall be permitted
to have Secured Recourse Indebtedness.

-68-

 

In calculating the financial covenants pursuant to this Section 7.11, any
obligations that are secured by Cash Collateral by a Borrower shall not be
deemed to be secured by a mortgage, deed of trust, lien, pledge, encumbrance or
other security interest.

Section 7.12.     Organizational Documents. Permit any Borrower to amend,
modify, waive or change its Organization Documents in a manner materially
adverse to the interests of the Lenders in any material respect, or in a manner
that would reasonably be expected to have a Material Adverse Effect on the
Borrower.

Section 7.13.     Reserved.

Section 7.14.     Sale Leasebacks. Except as would not reasonably be expected to
have a Material Adverse Effect, directly or indirectly, become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real or personal or
mixed), whether now owned or hereafter acquired, (a) which such Person has sold
or transferred or is to sell or transfer to a Person which is not a Consolidated
Party or (b) which such Person intends to use for substantially the same purpose
as any other property which has been sold or is to be sold or transferred by
such Person to another Person which is not a Consolidated Party in connection
with such lease.

Section 7.15.     Prepayments of Indebtedness. If any Event of Default has
occurred and is continuing or would be directly or indirectly caused as a result
thereof, with respect to Borrower and any Subsidiary thereof (i)  amend or
modify (or permit the amendment or modification of) any of the terms of any
Indebtedness of such Person if such amendment or modification would accelerate
the maturity date of such Indebtedness or would require an unscheduled payment
of such Indebtedness or would effect any type of transfer of property or assets
in payment of Indebtedness or would otherwise have the effect of prepaying such
Indebtedness or (ii) prepay, any Indebtedness of such Person.

Section 7.16.     Changes in Accounting. Except as required by Laws or GAAP,
permit any Borrower or any Subsidiary thereof to make any changes in accounting
policies or reporting practices.

Article VIII

Events of Default and Remedies

Section 8.01.     Events of Default. Any of the following shall constitute an
Event of Default:

-69-

 

(a)     Non-Payment. The Borrower fails to pay (i) within five (5) days after
the same is required to be paid herein (other than at the Maturity Date, whether
at stated maturity, by acceleration or otherwise, as to which such five (5) day
period shall not apply), any amount of principal of any Loan, or (ii) within
five (5) days after the same becomes due (other than at the Maturity Date,
whether at stated maturity, by acceleration or otherwise, as to which such five
(5) day period shall not apply), any interest on any Loan, or any fee due
hereunder, or (iii) within five (5) days after written notice from
Administrative Agent that the same has become due and payable, any other amount
payable hereunder or under any other Loan Document; or

(b)     Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07,
6.11, or 6.12 or Article VII; or

(c)     Other Defaults. Any Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
herein or in any other Loan Document on its part to be performed or observed and
such failure continues for thirty (30) days after delivery of written notice
thereof from Administrative Agent, provided that in the case of any such default
which is susceptible to cure but cannot be cured within thirty (30) days through
the exercise of reasonable diligence, if such Borrower commences such cure
within the initial thirty (30) days period and thereafter diligently prosecutes
same to completion, such period of thirty (30) days shall be extended for such
additional period of time as may be reasonably necessary to cure same, but in no
event shall such extended period exceed sixty (60) additional days; or

(d)     Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of any Borrower in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished by Borrower pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof, shall be
incorrect or misleading in any material respect when made or deemed made; or

(e)     Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment prior to the delinquency thereof (whether as a result of scheduled
maturity, required prepayment, acceleration, demand, or otherwise) (and all
notices and grace periods have elapsed) in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate outstanding principal amount of more than the
Threshold Amount, or (B) fails to observe or perform, beyond any applicable
notice and cure periods, any other material agreement or condition relating to
any such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to

-70-

 

cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due prior to its stated maturity or such Indebtedness to be
repurchased, prepaid, defeased or redeemed prior to its stated maturity other
than due to the voluntary act of Borrower or any Subsidiary, or such Guarantee
to become payable or cash collateral in respect thereof to be demanded (except
for any default or other event which arises in connection with the disposition
of assets, or a change of control of or the sale of any equity interest in any
Subsidiary, so long as such Indebtedness or Guarantee is repaid in full
substantially simultaneously with such disposition or change of control); and/or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is the sole
Affected Party (as so defined) and all transactions covered by such Swap
Contract are Affected Transactions (as so defined) and, in either event, the
Swap Termination Value owed by the Borrower or such Subsidiary as a result
thereof is greater than the Threshold Amount; provided that to the extent such
Swap Contract is governed by a master agreement, an Early Termination Date (as
so defined) has been designated in respect of all transactions under such master
agreement; or

(f)     Insolvency Proceedings, Etc. Any Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Borrower and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Borrower or to all or any material part of its property is instituted
without the consent of such Borrower and continues undismissed or unstayed for
60 calendar days, or an order for relief is entered in any such proceeding; or

(g)     Inability to Pay Debts; Attachment. (i) Any Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any Borrower and is not released, vacated or fully bonded within 60 days after
its issue or levy; or

(h)     Judgments. There is entered against any Borrower (i) a final judgment or
order for the payment of money in an aggregate amount exceeding $25,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect or during which such judgment is not discharged or vacated; or

-71-

 

(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

(j)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than in accordance with the
terms hereof or thereof, or satisfaction in full of all the Obligations, is
revoked, terminated, canceled or rescinded, without the prior written approval
of Administrative Agent; or any Borrower commences any legal proceeding at law
or in equity to contest, or make unenforceable, cancel, revoke or rescind any of
the Loan Documents; or

(k)     Change of Control. There occurs any Change of Control.

Section 8.02.     Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

(a)     declare the commitment, if any, of each Lender to make Loans to be
terminated, whereupon such commitments, if any, and obligation shall be
terminated;

(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

(c)     exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or under applicable
Laws.

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation, if any, of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent or any Lender.

Section 8.03.     Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.18, be applied by the Administrative Agent in the following order:

-72-

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Article IX

Administrative Agent

Section 9.01.     Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Bank of Montreal to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and no Borrower shall have rights as a
third-party beneficiary of any of such provisions.

Section 9.02.     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

-73-

 

Section 9.03.     Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04.     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement,

-74-

 

instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) reasonably believed
by it to be genuine and to have been signed, sent or otherwise authenticated by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and reasonably believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.05.     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.06.     Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
The Administrative Agent will endeavor to give Borrower advance notice of its
intention to resign. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

-75-

 

Section 9.07.     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08.     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunner(s), Arranger(s), Documentation Agent(s),
Syndication Agent(s) or other titles as necessary listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

Section 9.09.     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise;

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

-76-

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.10.     Release from Obligations under Loan Documents. The Lenders
irrevocably authorize the Administrative Agent to release any Borrower (other
than FSP) from its obligations hereunder and under each of the other Loan
Documents to the extent such release is requested by FSP or such Borrower in
accordance the provisions set forth in Section 6.12(b) hereof and upon the
satisfaction of the conditions set forth in such Section 6.12(b) (as reasonably
determined by the Administrative Agent). Upon request by the Administrative
Agent at any time, the Lenders will confirm in writing the Administrative
Agent’s authority to grant releases and terminations pursuant to this
Section 9.10. Further, the Administrative Agent is hereby authorized by the
Lenders, upon the request of FSP or a Borrower that is released pursuant to
Section 6.12(b) hereof, to execute and deliver to FSP and such Borrower a
document (in form and substance acceptable to the Administrative Agent)
evidencing such release.

Article X

Miscellaneous

Section 10.01.     Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document or amend the definition of “Maturity Date” without the written consent
of each Lender directly affected thereby;

-77-

 

(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or (ii) to waive any
obligation of the Borrower to pay interest at the Default Rate;

(e)     change Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; or

(f)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender.

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Section 10.02.     Notices; Effectiveness; Electronic Communication.

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)     if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that the Borrower has marked “PUBLIC”).

-78-

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given upon
confirmation of receipt; notices and other communications sent by telecopier
shall be deemed to have been given when sent (except that, if confirmation of
receipt does not occur during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in subsection (b) below, shall
be effective as provided in such subsection (b).

(b)     Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)     The Platform. The platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the borrower materials or the adequacy of the platform, and expressly disclaim
liability for errors in or omissions from the borrower materials. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Borrower materials or the platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

-79-

 

(d)     Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier, or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier, or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

(e)     Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03.     No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative

-80-

 

Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.14), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.14, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

Section 10.04.     Expenses; Indemnity; Damage Waiver.

(a)     Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein (without duplication of any expenses paid by
Borrower pursuant to the Fee Letter relating to syndication of the credit
facilities), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all reasonable fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any

-81-

 

Environmental Claims or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto in all cases whether or not caused by or arising in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.

(c)     Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s applicable Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d).

(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after written demand therefor.

-82-

 

(f)     Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

Section 10.05.     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

Section 10.06.     Successors and Assigns.

(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
provided herein, the Related Parties of each of the Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

-83-

 

(i)     Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 (and in integral multiples of $1,000,000
in excess thereof) unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)     Required Consents. No consent shall be required for any assignment,
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment; or (2) such assignment is to a
Lender, an Affiliate of a Lender, or an Approved Fund; provided, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

-84-

 

(v)     No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural person, or (D) to a competitor of
the Borrower listed on Schedule 10.06(b)(v) attached hereto, as such schedule
may be updated from time to time as approved by the Administrative Agent.

(vi)     Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire its full pro rata share of all Loans in accordance with its
applicable Applicable Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

-85-

 

(c)     Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the lettered items
of the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.14 as though
it were a Lender.

(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

-86-

 

(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 10.07.     Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
solely in connection with this Agreement and the Loan Documents (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
all such information shall be deemed to be confidential unless the Borrower or
such Subsidiary has clearly and conspicuously marked such information as
“PUBLIC” in accordance with Section 6.02 hereof. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

-87-

 

Section 10.08.     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 10.09.     Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.10.     Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

-88-

 

Section 10.11.     Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

Section 10.12.     Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agents, then such
provisions shall be deemed to be in effect only to the extent not so limited.

Section 10.13.     Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender, or if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a)     the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);

(b)     such Lender shall have received payment of an amount equal to 100% of
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), it being agreed that no prepayment fee shall be
payable in connection with any such payment;

-89-

 

(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)     such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 10.14.     Governing Law; Jurisdiction; Etc.

(a)     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the state of new york pursuant to Section 5-1401 of
the General Obligations Laws of the State of New York (without giving effect to
New York’s principles of conflicts of law).

(b)     Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York county and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this agreement or any other loan document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other loan document shall
affect any right that the administrative agent or any lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other loan
document against any Borrower or its properties in the courts of any
jurisdiction.

(c)     Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other loan document in any court referred
to in paragraph (b) of this section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

-90-

 

(d)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.02. Nothing in this
agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 10.15.     Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to this Agreement or any other loan document or the transactions
contemplated hereby or thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this agreement and the other loan documents by, among
other things, the mutual waivers and certifications in this section.

Section 10.16.     No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent and the Arranger
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 10.17.     Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

-91-

 

Section 10.18.     USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

Section 10.19.     Time of the Essence. Time is of the essence of the Loan
Documents.

Section 10.20.     Entire Agreement. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]

 

-92-

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

Borrower:

Franklin Street Properties Corp.,
a Maryland corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Holdings LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Investments LLC,
a Massachusetts limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Property Management LLC, a Massachusetts limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: Executive Vice President____________

FSP Protective TRS Corp., a
Massachusetts corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-1

 

FSP Hillview Center Limited Partnership,
a Massachusetts limited partnership

By: FSP Holdings LLC, its General Partner

By: /s/ George J. Carter________________
Name: George J. Carter______________
Title: President_____________________

FSP Montague Business Center Corp., a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Greenwood Plaza Corp.,
a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP 380 Interlocken Corp.,
a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP 390 Interlocken LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-2

 

FSP Blue Lagoon Drive LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP One Legacy Circle LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP One Overton Park LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP One Ravinia Drive LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Northwest Point LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-3

 

FSP River Crossing LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP East Baltimore Street LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-4

 

FSP Westchase LLC, a
limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Eden Bluff Corporate Center I LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP 121 South Eighth Street LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP 1410 East Renner Road LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP 1999 Broadway LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-5

 

FSP Lakeside Crossing I LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Legacy Tennyson Center LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Forest Park IV NC Limited Partnership, a North Carolina limited partnership

By: FSP Forest Park IV LLC, its General Partner

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

FSP Park Seneca Limited Partnership,
a Massachusetts limited partnership

By: FSP Holdings LLC, its General Partner

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

S-6

 

FSP Addison Circle Limited Partnership,
a Texas limited partnership

By:FSP Addison Circle LLC, its General Partner

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

FSP Collins Crossing Limited Partnership,
a Texas limited partnership

By:FSP Collins Crossing LLC, its General Partner

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

FSP Eldridge Green Limited Partnership,
a Texas limited partnership

By:FSP Eldridge Green LLC, its General Partner

By: /s/ George J. Carter____________________

       Name: George J. Carter_________________

       Title: President_______________________

FSP Liberty Plaza Limited Partnership,
a Texas limited partnership

By: FSP Holdings LLC, its General Partner

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

S-7

 

FSP Park Ten Limited Partnership,
a Texas limited partnership

By: FSP Park Ten LLC, its General Partner

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

FSP Park Ten Phase II Limited Partnership,
a Texas limited partnership

By: FSP Park Ten Development LLC,
its General Partner

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

FSP Willow Bend Office Center Limited Partnership, a Texas limited partnership

By: FSP Willow Bend Office Center LLC, its General Partner

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

FSP Dulles Virginia LLC,
a Delaware limited liability company

By: /s/ George J. Carter________________

       Name: George J. Carter_____________

       Title: President____________________

S-8

 

FSP East Baltimore Street LLC,
a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Innsbrook Corp., a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP 4807 Stonecroft Boulevard LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP 4820 Emperor Boulevard LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP 909 Davis Street LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

 

FSP 999 Peachtree Street LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-9

 

FSP Addison Circle Corp., a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Addison Circle LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Blue Lagoon Drive Corp., a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Collins Crossing Corp., a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

 

FSP Collins Crossing LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Eldridge Green Corp., a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-10

 

FSP Eldridge Green LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

 

FSP Emperor Boulevard Limited Partnership, a Delaware limited partnership

By:__FSP 4820 Emperor Boulevard LLC, its general partner

By: /s/ George J. Carter____________________

       Name: George J. Carter________________

       Title: President_______________________

FSP Forest Park IV LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

FSP Park Ten Development Corp., a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-11

 

FSP Park Ten Development LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

 

FSP Park Ten LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

 

FSP Willow Bend Office Center Corp., a Delaware corporation

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

 

FSP Willow Bend Office Center LLC, a Delaware limited liability company

By: /s/ George J. Carter____________________
Name: George J. Carter__________________
Title: President_________________________

S-12

 

Lenders/Agent:

Bank of Montreal, individually in its capacity as Administrative Agent and as a
Lender

 

By: /s/ Lloyd Baron______________________
Name: Lloyd Baron___________________
Title: Vice President___________________

 

 

S-13

 

PNC Bank, National Association

By: /s/ David C. Lydon____________________

     Name: David C. Lydon_________________

     Title: Vice President___________________

 

S-14

 

Capital One Bank, National Association

By: /s/ Marlene Schwartz__________________

     Name: Marlene Schwartz_______________

     Title: Senior Vice President______________

 

S-15

 

RBS Citizens, N.A.

 

 

By:/s/ Lisa M. Greeley_____________________
Name: Lisa M. Greeley__________________
Title: Senior Vice President______________

S-16

 

TD Bank, N.A.

 

 

By: /s/ Scott Widsom_____________________
Name: Scott Widsom___________________
Title: Vice President___________________

S-17

 

Regions Financial Corporation

 

 

By: /s/ Paul E. Burgan_____________________
Name: Paul E. Burgan__________________
Title: Vice President____________________

S-18

 

Branch banking and trust company

 

 

By: /s/ Mark Edwards_____________________
Name: Mark Edwards__________________
Title: Senior Vice President______________

 

 

S-19

 

Exhibit A

Form of Loan Notice

Date: ___________, _____

To: Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 26, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Franklin Street Properties Corp. and the Wholly-Owned
Subsidiaries thereof party thereto (collectively, the “Borrower”), the Lenders
from time to time party thereto, and Bank of Montreal, as Administrative Agent.

The undersigned hereby requests (select one):

[_] A Borrowing of Loans [_] A conversion or continuation of Loans

1.On ______________________________ (a Business Day).

2.In the amount of $_______________.

3.Comprised of _______________________________.
[Type of Loan requested]

4.For Eurodollar Rate Loans: with an Interest Period of ___ months.

Borrower:

Franklin Street Properties Corp.,
a Maryland corporation

By: _______________________________

    Name: __________________________

    Title: ___________________________

 

 

Exhibit A
(Form of Loan Notice)

 

 

 

Exhibit B

Opinion Matters

The following opinions are to be covered by the legal opinion letter:

1. FSP is a corporation validly existing and in good standing under the laws of
the State of Maryland, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business as it is, to our
knowledge, currently conducted. Each of the Massachusetts LPs is a limited
partnership validly existing under the laws of the Commonwealth of
Massachusetts, and has all requisite partnership power and authority to own its
properties and assets and to conduct its business as it is, to our knowledge,
currently conducted. Each of Investments and Property Management is a limited
liability company validly existing under the laws of the Commonwealth of
Massachusetts, and has all requisite limited liability company power and
authority to own its properties and assets and to conduct its business as it is,
to our knowledge, currently conducted. Each of the Delaware Corporate
Subsidiaries is a corporation validly existing and in good standing under the
laws of the State of Delaware, and has all requisite corporate power and
authority to own its properties and assets and to conduct its business as it is,
to our knowledge, currently conducted. Each of the Delaware LLC Subsidiaries is
a limited liability company validly existing under the laws of the State of
Delaware, and has all limited liability company power to own its properties and
assets and to conduct its business as it is, to our knowledge, currently
conducted. The Delaware LP is a limited partnership validly existing and in good
standing under the laws of the State of Delaware, and has all requisite
partnership power and authority to own its properties and assets and to conduct
its business as it is, to our knowledge, currently conducted. Each of the Texas
Subsidiaries is a limited partnership in good standing under the laws of the
State of Texas. Forest Park LP is a limited partnership in good standing under
the laws of the State of North Carolina. Each of the Borrowers set forth on
Schedule II attached hereto is qualified to transact business in the
jurisdictions indicated on Schedule II attached hereto, as the case may be.

2. Each of FSP, Protective TRS and each of the Delaware Corporate Subsidiaries
has all requisite corporate power and authority to execute and deliver and
perform its obligations under each Credit Document to which it is a party and to
consummate the transactions contemplated thereby.

3. Each of Investments, Property Management and each of the Delaware LLC
Subsidiaries has all requisite limited liability company power and authority to
execute and deliver and perform its obligations under each Credit Document to
which it is a party and to consummate the transactions contemplated thereby.

4. Each of the Massachusetts LPs and the Delaware LP has all partnership power
and authority to execute and deliver and perform its obligations under each
Credit Document to which it is a party and to consummate the transactions
contemplated thereby.

 

Exhibit B
(Opinion Matters)

 

 

5. The execution, delivery and performance by each of FSP, Protective TRS and
each of the Delaware Corporate Subsidiaries of each Credit Document to which it
is a party have been duly authorized by all necessary corporate action on the
part of such Borrower.

6. The execution, delivery and performance by each of the Delaware LLC
Subsidiaries of each Credit Document to which it is a party have been duly
authorized by all necessary limited liability company action on the part of such
Borrower.

7. The execution, delivery and performance by each of the Massachusetts LPs and
the Delaware LP of each Credit Document to which it is a party have been duly
authorized by all necessary partnership action on the part of such Borrower.

8. Each of the Credit Documents has been duly executed and delivered by each
MD-MA-DE Borrower which is a party thereto.

9. Each of the Credit Documents constitutes the valid and binding obligation of
each Borrower, enforceable against each Borrower in accordance with its
respective terms.

10. The execution and delivery by the MD-MA-DE Borrowers of each of the Credit
Documents to which such MD-MA-DE Borrowers are parties and the consummation of
the transactions contemplated thereby, do not (a) violate the provisions of the
respective Charters, Bylaws, Operating Agreements or Partnership Agreements of
such MD-MA-DE Borrowers; or (b) violate the provisions of the state laws of the
Commonwealth of Massachusetts, the state laws of the State of New York, the
Delaware Limited Liability Company statute, the DGCL Statute, the Delaware
Revised Uniform Limited Partnership Act, the Maryland General Corporation Law or
the federal laws of the United States of America, in each case, to the extent
applicable to the respective MD-MA-DE Borrowers.

11. The execution and delivery by the TX-NC Subsidiaries of the Credit Documents
and the consummation of the transactions contemplated thereby, do not violate
the provisions of the state laws of the State of New York or the federal laws of
the United States of America to the extent applicable to the respective TX-NC
Subsidiaries.

12. The execution and delivery by the Borrowers of each of the Credit Documents
and the consummation of the transactions contemplated thereby, do not violate,
result in a breach or termination of, or a default under (or an event which,
with or without due notice or lapse of time, or both, would constitute a default
under) or accelerate the performance required by, or cause the creation of any
lien, security interest, charge or other encumbrance upon the properties or
assets of the Borrowers pursuant to (i) the First Amendment to Credit Agreement,
dated as of August ___, 2013 among FSP and the other parties thereto or (ii) any
agreement which has been filed by FSP with the Securities and Exchange
Commission (the “SEC”) as an exhibit to FSP’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2012, or any other report or registration
statement subsequently filed by the Company with the SEC, in each case as listed
on Schedule III attached hereto.

B-2

 

13. FSP is not required to register as an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.

14. No authorization, approval or consent of, and no filing or registration
with, any United States federal or New York state, Maryland state or
Massachusetts state governmental or regulatory authority or agency is required
on the part of any Borrower for the execution or delivery by such Borrower of
the Credit Documents to which such Borrower is a party or the consummation of
the transactions consummated thereby.

*Note, no opinion covering the matters contained in 2, 3, 4, 5, 6, 7, 8, 10 and
13 above is given with respect to FSP Forest Park IV NC Limited Partnership, a
North Carolina limited partnership.

 

B-3

 

Exhibit D

Form of Note

August  26, 2013

For Value Received, the undersigned (individually and collectively the
“Borrower”), jointly and severally hereby promise to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Loan made by the Lender to the Borrower under that certain Credit
Agreement, dated as of August 26, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
Montreal, as Administrative Agent.

The Borrower jointly and severally promise to pay interest on the unpaid
principal amount of the Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Note is referred to in the Agreement, is entitled to the benefits thereof
and may be prepaid in whole or in part subject to the terms and conditions
provided therein. The Borrower may not reborrow any portion of the Loan once
repaid. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loan and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

This Note shall be governed by and construed in accordance with the laws of the
State of New York (without giving effect to New York’s principles of conflicts
of laws).

[Remainder of Page Intentionally Blank]

 

Exhibit D
(Form of Note)

 

 

In Witness Whereof, the parties hereto have caused this Note to be duly executed
as of the date first above written.

[include final signature blocks]

Borrower:

Franklin Street Properties Corp.,
a Maryland corporation

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Holdings LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Investments LLC,
a Massachusetts limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Property Management LLC, a
Massachusetts limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

D-2

 

FSP Protective TRS Corp., a
Massachusetts corporation

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Hillview Center Limited Partnership,
a Massachusetts limited partnership

By: FSP Holdings LLC, its General Partner

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Montague Business Center Corp., a Delaware corporation

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Greenwood Plaza Corp.,
a Delaware corporation

By: ______________________________
Name: __________________________
Title: ___________________________

FSP 380 Interlocken Corp.,
a Delaware corporation

By: ______________________________
Name: __________________________
Title: ___________________________

D-3

 

FSP 390 Interlocken LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Blue Lagoon Drive LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP One Legacy Circle LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP One Overton Park LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP One Ravinia Drive LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

D-4

 

FSP Northwest Point LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP River Crossing LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP East Baltimore Street LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

 

D-5

 

FSP Westchase LLC, a
limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Eden Bluff Corporate Center I LLC, a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP 121 South Eighth Street LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP 1410 East Renner Road LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP 1999 Broadway LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

D-6

 

FSP Lakeside Crossing I LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Legacy Tennyson Center LLC,
a Delaware limited liability company

By: ______________________________
Name: __________________________
Title: ___________________________

FSP Forest Park IV NC Limited Partnership, a North Carolina limited partnership

By: FSP Forest Park IV LLC, its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

FSP Park Seneca Limited Partnership,
a Massachusetts limited partnership

By: FSP Holdings LLC, its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

D-7

 

FSP Addison Circle Limited Partnership,
a Texas limited partnership

By: FSP Addison Circle LLC, its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

FSP Collins Crossing Limited Partnership,
a Texas limited partnership

By:FSP Collins Crossing LLC, its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

FSP Eldridge Green Limited Partnership,
a Texas limited partnership

By:FSP Eldridge Green LLC, its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

FSP Liberty Plaza Limited Partnership,
a Texas limited partnership

By: FSP Holdings LLC, its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

D-8

 

FSP Park Ten Limited Partnership,
a Texas limited partnership

By: FSP Park Ten LLC, its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

FSP Park Ten Phase II Limited Partnership,
a Texas limited partnership

By: FSP Park Ten Development LLC,
its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

FSP Willow Bend Office Center Limited Partnership, a Texas limited partnership

By: FSP Willow Bend Office Center LLC, its General Partner

By: ___________________________

Name: _____________________

Title: ______________________

FSP Dulles Virginia LLC,
a Delaware limited liability company

By: ___________________________

Name: _____________________

Title: ______________________

D-9

 

FSP Innsbrook Corp., a Delaware corporation

By: _______________________________

Name: _________________________

Title: __________________________

FSP 4807 Stonecroft Boulevard LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP 4820 Emperor Boulevard LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP 909 Davis Street LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP 999 Peachtree Street LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP Addison Circle Corp., a Delaware corporation

By: _______________________________

Name: _________________________

Title: __________________________

D-10

 

FSP Addison Circle LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP Blue Lagoon Drive Corp., a Delaware corporation

By: _______________________________

Name: _________________________

Title: __________________________

FSP Collins Crossing Corp., a Delaware corporation

By: _______________________________

Name: _________________________

Title: __________________________

FSP Collins Crossing LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP Eldridge Green Corp., a Delaware corporation

By: _______________________________

Name: _________________________

Title: __________________________

FSP Eldridge Green LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

D-11

 

FSP Emperor Boulevard Limited Partnership, a Delaware limited partnership

By:FSP 4820 Emperor Boulevard LLC, its general partner

By: _______________________________

Name: _________________________

Title: __________________________

FSP Forest Park IV LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP Park Ten Development Corp., a Delaware corporation

By: _______________________________

Name: _________________________

Title: __________________________

D-12

 

FSP Park Ten Development LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP Park Ten LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

FSP Willow Bend Office Center Corp., a Delaware corporation

By: _______________________________

Name: _________________________

Title: __________________________

FSP Willow Bend Office Center LLC, a Delaware limited liability company

By: _______________________________

Name: _________________________

Title: __________________________

 

D-13

 

Loan and Payments with Respect Thereto

Date Type of
Loan Made Amount of
Loan Made End of
Interest
Period Amount of
Principal
or Interest
Paid This
Date Outstanding
Principal
Balance
This Date Notation
Made By ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________ ________ ________ ________ ________ ________ ________ ________ ________
________

D-14

 

Exhibit E-1

Form of Compliance Certificate

Financial Statement Date: _______________, _____

To:Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 26, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Franklin Street Properties Corp. (“FSP”) and certain
Wholly-Owned Subsidiaries of FSP from time to time party thereto (collectively,
the “Borrower”), the Lenders from time to time party thereto, and Bank of
Montreal, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of FSP, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

 

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present, in all material
respects, the financial condition, results of operations and cash flows of the
Consolidated Parties in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

 

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

 

Exhibit E-1

(Form of Compliance Certificate)

 

 

[select one:]

[to the knowledge of the undersigned, during such fiscal period no Default or
Event of Default has occurred and is continuing.]

--or--

[to the knowledge of the undersigned, during such fiscal period the following
Defaults and Events of Default exist:]

 

4. The representations and warranties of the Borrower contained in Article V of
the Agreement are true and correct in all material respects on and as of the
date hereof, except (a) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (b) except that (i) the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01; and (ii) the representations and warranties
contained in Section 5.13(a) refer to the most recent update to Schedule 5.13(a)
furnished pursuant to Section 6.02(a)(ii), and are true and correct in all
material respects as of the effective date of such update, and (iii) the
representations and warranties contained in the first and second sentences of
Section 5.21 refer to the most recent update to Schedule 5.21 furnished pursuant
to Section 6.02(a)(i), and are true and correct in all material respects as of
the effective date of such update.

 

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the Financial Statement Date
covered by this Certificate.

 

6. The updates to Schedules 5.21 and 5.13(a) attached hereto and the list of all
Projects Under Development attached hereto are true and accurate on and as of
the Financial Statement Date covered by this Certificate.

 

E-1-2

 

In Witness Whereof, the undersigned has executed this Certificate as of
_______________, _____.

Borrower:

 

Franklin Street Properties Corp.,
a Maryland corporation

 

 

By:

Name:

Title:

 

 

E-1-3

 

Schedule 1

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

(in thousands, except percentages and ratios)

UAP Financial Covenants:

1.Minimum Unsecured Debt Service Coverage

 

  Quarterly
Unencumbered NOI Mortgageability
Amount NOI to
Mortgageability
Amount        

Equal to 1.5:1 or more

2.Maximum Unencumbered Leverage Ratio

 

  Unsecured
Indebtedness Unencumbered
Asset Value Leverage
Ratio        

Not to exceed 60% and no one Property to exceed 20%

Borrower Financial Covenants

 

Maximum Leverage Ratio         Total
Indebtedness Total Asset
Value Indebtedness to
Total Asset
Value        

Not to exceed 60%

Total Asset Value

 

Unencumbered Asset Value  (see Schedule A)   Encumbered Asset Value (see
Schedule B)   Unrestricted Cash   Cash Equivalents   Book value of unimproved
land holdings   Book value of construction in progress   Carrying value of
performing mortgage loans  

 

 

 

 

     Assets Held for Syndication        Mortgage Loan Receivable   Investment in
Sponsored REITs   Total Asset Value  

Total Indebtedness

 

Loan Balance   Derivative Termination Value   Secured Debt   Other Indebtedness
  Consolidated Parties’ Equity Percentage of
  Indebtedness of Unconsolidated Affiliates

 

 

Total Indebtedness  

 

3.         Maximum Secured Leverage Ratio $                      Secured
Indebtedness of the Consolidated Parties       Total Asset Value   % of Secured
Indebtedness over Total Asset Value   Maximum % of secured Indebtedness not to
exceed 30% of Total
Asset Value  

4.Maximum Secured Recourse Indebtedness

 

Secured Recourse Indebtedness of FSP   Maximum Secured Recourse Indebtedness of
FSP $50,000.00

5.Minimum Fixed Charge Coverage Ratio

 

  Adjusted EBITDA Fixed Charges Adjusted EBITDA to
Fixed Charge Ratio Minimum 1.5:1 $    



-2-

 

6. Minimum Tangible Net Worth1

 

Total Assets, less: $ Book Value of Intangible Assets   Write-up of book value
subsequent to Balance Sheet date   Subscriptions Receivable   Total Liabilities
  Tangible Net Worth   Required Net Worth   Required as of [6/30/2013]
$        810,783,000.00 Equity Offering after [6/30/2013] (add 75% of net
proceeds from equity offerings)   ATM Equity Offering after [6/30/2013] (add 75%
of net proceeds from equity offerings)   Required Net Worth ___________    

 



 

1Total Assets and Total Liabilities shall also exclude an asset or liability
created by the Swap Termination Value.

-3-

 

Franklin Street Properties Corp.
Financial Covenants

__________ [Date]

Schedule A

Unencumbered Asset Value Date Cap Rate Unencumbered
Asset Value Quarterly NOI $     Annual NOI x4       $

7.0%/7.75%3

 

$ Acquisition costs of new properties     $ Unencumbered Asset Value     $

Schedule B

Unencumbered Asset Value Date Cap Rate Unencumbered
Asset Value Quarterly NOI $     Annual NOI x4       $ 7.0%/7.75%4   $
[Acquisition costs of new properties]     $ Encumbered Asset Value     $

 



 

3 7.0% for CBD or Urban Infill Property/7.75% for Suburban Property

3 7.0% for CBD or Urban Infill Property/7.75% for Suburban Property

 

-4-

 

Franklin Street Properties Corp.
Consolidated Balance Sheets

(Audited/Unaudited)

__________ [Date]

[To be inserted]

-5-

 

Franklin Street Properties Corp.
Consolidated Statement of Income

(Audited/Unaudited)

__________ [Date]

[To be inserted]

 

EBITDA     Net Income     Non-recurring/Extraordinary /GOS/Acq Cost     Interest
including deferred financing costs     Taxes     Depreciation & Amortization    
Amortization of leases (in revenue)     Pro Rata Share Unconsolidated Affiliates
_______________ _______________ EBITDA     Capital Item allowance ($.30 sf/year)
_______________ _______________ Adjusted EBITDA    

 

 

Franklin Street Properties Corp.
Financial Covenants

Quarterly Debt Service

_________________ [Date]

 

Mortgageability Amount:   Unsecured
Indebtedness Principal (average daily balance during quarter)   $ 1 Month
Eurodollar Rate + Eurodollar Rate Margin: %   10 year US Treasury + 300 bp
(estimate) %        Rate at end of quarter %   Fixed rate as defined 7.0%   Rate
used for calculation (highest of above)     Amortization period (months)   360
Monthly Payment     Months in test period   3 Debt service:  
                                1 Month Eurodollar Rate + Eurodollar Rate Margin
    1 Month Eurodollar Rate     Eurodollar Margin (a)     Total    

(a)Based on covenant leverage ratio (Maximum Leverage Ratio) grid

 

 

Franklin Street Properties Corp.
Property NOI

_________________ [Date]

 



              Actual Actual           Cost   Q NOI Q NOI  

Name

City

State

S.F.

Most
Recent FQ

 

Most
Recent FQ

Same
Quarter

                         
 
 
 
       
 
 
 
  Unencumbered NOI         Property NOI for the quarter         Less: Capital
Item allowance ($.30 sf/year, including acquisitions)       (a) Adjustment for
management fees to 3%                   Property NOI for the quarter        
Less: New acquisitions (if less than 4 quarters)         Less: Capital Item
allowance ($.30 sf/year, including acquisitions)       (a) Adjustment for
management fees to 3%         NOI for Unencumbered Asset Value calculation      
  Cap rate per loan agreement   7.0%/7.75% 7.0%/7.75%   Value of the Properties:
        Calculated above         Acquisitions at cost         Unencumbered Asset
Value         Encumbered NOI       (a) NOI is net of actual management fees
paid, adjustment is to (increase)/decrease fees to 3% level

 

 

 

 

Franklin Street Properties Corp.
Management Fee Calculation2

_________________ [Date]

 

  9 Months 6 Months 3 Months Calculation:       Total rental revenue for 10-Q  
    Excluded revenues:       Amort - Favorable lease     - Lease Induce/Rent
reduct     - FASB 13 Revenue     - Total excluded revenues - - -  Gross revenues

$

-

$

-

$

-

3% of Gross Revenues

$

-

$

-

$

-

Less Actual management fees charged:       Adjustment required

$

-

$

-

$

-

 



 

2To be adjusted as appropriate to determine management fees for the quarter.

 

 

 

Franklin Street Properties Corp.
Pricing Grid

_________________ [Date]

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth in the most recent compliance
certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Leverage Ratio Eurodollar Rate
Margin and Letters
of Credit Base Rate
Margin < 25% 145.0 bps 45.0 bps > 25% and < 35% [should be less than or equal to
in each of the second numbers in this column] 155.0 bps 55.0 bps > 35% and < 45%
165.0 bps 65.0 bps > 45% and < 55% 190.0 bps 90.0 bps > 55% 220.0 bps 120.0 bps

If elected in accordance with the provisions of the definition of “Applicable
Rate” in the Agreement, the Applicable Rate shall be as provided in the
following grid.

 

Level Credit Rating Eurodollar Rate
Margin and Letters
of Credit Base Rate
Margin I A-/A3 (or higher) 105.0 bps 5.0 bps II BBB+/Baa1 115.0 bps 15.0 bps III
BBB/Baa2 135.0 bps 35.0 bps IV BBB-/Baa3 165.0 bps 65.0 bps V <BBB-/Baa3 215.0
bps 115.0 bps

 

 

 

Exhibit E-2

Form of Pro Forma Compliance Certificate

To:Bank of Montreal, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 26, 2013
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Franklin Street Properties Corp. (“FSP”) and certain
Wholly-Owned Subsidiaries of FSP from time to time party thereto (collectively,
the “Borrower”), the Lenders from time to time party thereto, and Bank of
Montreal, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________________________ of FSP, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower.

 

1. Pursuant to Section [6.12(b)/6.12(c)] of the Agreement, the Borrower requests
the following release: ______________ (the “Release”).3

 

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a pro forma
analysis based on [audited/unaudited] financial statements of the Borrower for
the calendar year/quarter ending _______________ of the effect of the Release on
the financial covenants set forth in Section 7.11 of the Agreement (the “Pro
Forma Analysis”).

 

3. Based on the Pro Forma Analysis, immediately before and immediately after the
Release, the Borrower will be in compliance with the covenants set forth in
Section 7.11 of the Agreement.

 

4. To the knowledge of the undersigned, immediately prior to such Release and
immediately following such Release, no Default or Event of Default exists or
will exist under the Agreement or any of the other Loan Documents.

 

 

 

3Describe requested release of Borrower and/or Property. Include basis thereof,
including for any applicable Property being disposed of, the estimated purchase
price, and for any Borrower becoming an Excluded Subsidiary by virtue of
Indebtedness, the amount of such Indebtedness.

 

Exhibit E-2-1

(Form of Pro Forma Compliance Certificate)

 

 

In Witness Whereof, the undersigned has executed this Certificate as of
_______________, _____.

Borrower:

Franklin Street Properties Corp.,
a Maryland corporation

 

 

By:

      Name:

      Title:

 

E-2

 

Exhibit F-1

Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]4 Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees] hereunder are several and not joint.]5 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

 



 

4For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment if from a single Assignor, choose the first
bracketed language. If the assignment if from multiple Assignors, choose the
second bracketed language.

5Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 

Exhibit F-1-1

(Form of Assignment and Assumption)

 

 

 

5. Assignor[s]: ______________________________    
______________________________ 6. Assignee[s]: ______________________________  
   

 

    [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender]]



 7.Borrower(s):  Franklin Street Properties Corp. and certain Wholly-Owned
Subsidiaries thereof.     8.Administrative Agent:  Bank of Montreal, as the
administrative agent under the Credit Agreement

9.Credit Agreement: Credit Agreement, dated as of August __, 2013, among
Franklin Street Properties Corp. and certain Wholly-Owned Subsidiaries thereof
from time to time party thereto, the Lenders from time to time party thereto,
and Bank of Montreal, as Administrative Agent

10.Assigned Interest[s]:

Loan(s)

 

Assignor[s]

Assignee[s]

Facility
Assigned

Aggregate
Amount of
Commitment
for all Lenders6

Amount of
Commitment
Assigned

Percentage
Assigned of
Commitment7

CUSIP
Number

    Loan Commitment $____________ $_________ ____________%       ____________
$_____________ $_________ ____________%       ____________ $_____________
$_________ ____________%  

 



 

6Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

7Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

F-1-2

 

Term Loan

 

Assignor[s]

Assignee[s]

Facility
Assigned

Aggregate
Amount of
Commitment
for all Lenders8

Amount of
Commitment
Assigned

Percentage
Assigned of
Commitment9

CUSIP
Number

    Term Loan Commitment $_____________ $_________ ___________%      
____________ $_____________ $_________ ___________%  

 

 

11.[Trade Date: __________________]

Effective Date: __________________, 20__ [to be inserted by Administrative Agent
and which shall be the effective date of recordation of transfer in the register
therefor.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



 

8To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

9Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

F-1-3

 

Assignor:

[Name of Assignor]

By:______________________________

      Title: __________________________

Assignee:

[Name of Assignee]

By:______________________________

      Title: __________________________

[Consented to and]10

Bank of Montreal,

as Administrative Agent

Title:



By:______________________________________

     Title:__________________________________

[Consented to:]11

By:______________________________________

     Title:__________________________________

 

 





 

10To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

11To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

F-1-4

 

Annex 1 to Assignment and Assumption
Franklin Street Properties Corp. – Credit Agreement

Standard Terms and Conditions for
Assignment and Assumption

Section 1. Representations and Warranties.

 

Section 1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the] [[the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

Section 1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the] [such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase [the]
[such] Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

F-1-5

 

Section 2.     Payments.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the] [each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the] [the relevant] Assignor
for amounts which have accrued to but excluding the Effective Date and to [the]
[the relevant] Assignee for amounts which have accrued from and after the
Effective Date.

Section 3.     General Provisions.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (without giving effect to
New York’s principles of conflicts of law).

F-1-6

 

Exhibit F-2

Form of Administrative Questionnaire

Administrative Details Reply Form

Fax along with commitment letter to: [______________________________]  
[______________________________]

I.Borrower Name:   Franklin Street Properties Corp

$220,000,000 Senior Unsecured Credit Facility

II.Legal Name of Lender for Signature Page: ________________________________

III.Name of Lender for any eventual tombstone:



IV. Domestic Address V. Eurodollar Address:                

VI.Contact Information

 

  Credit Contact Operations Contact Legal Counsel Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
Telephone
 
 
 
Facsimile:
 
 
 
E Mail Address:
 
 
 

 

  Bid Contract Draft Documentation Contract Name:
 
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
Telephone
 
 
Facsimile:
 
 
E Mail Address:
 
 

 

Exhibit F-2-1

(Form of Administrative Questionnaire)

 

 

VII.Lender’s Fed Wire Payment Instructions

Pay to:

_________________________________________________________________

(Name of Lender)

_________________________________________________________________

(ABA#)                                                     (City/State)

_________________________________________________________________

(Account #)                                               (Account Name)

_________________________________________________________________

(Attention)

VIII.Organizational Structure:

Foreign Br., organized under which laws,
etc.  ___________________________________

Lenders Tax ID:  ___________________________________

Tax withholding Form Attached (For Foreign Buyers)

[___] Form W-9

[___] Form W-8

[___] Form 4224 effective: _______________

[___] Form 1001

[___] W/Hold ____% Effective _______________

[___] Form 4224 on file with Bank of Montreal from pervious current years
transaction ______

IX.Bank of Montreal Payment Instructions:

Pay to: BMO Harris Bank, N.A.

Chicago, IL

ABA #

Acct Name: Bank of Montreal

Acct No:

Attention: Agency Services

Reference: Franklin Street

X.Name of Authorized Officer:

Name:        _________________________________________________________________

Signature:   _________________________________________________________________

Date:          _________________________________________________________________

 

F-2-2

 

Exhibit G

Form of Joinder

Reference is made to the Credit Agreement, dated as of August __, 2013 (as from
time to time amended and in effect, the “Credit Agreement”), among Franklin
Street Properties Corp. (“FSP”), those other Borrowers listed on Schedule 1 (as
amended) of the Credit Agreement (collectively, the “Borrower”) which from time
to time are a party to the Credit Agreement, Bank of Montreal as Administrative
Agent (the “Administrative Agent”) and the other Lenders party to the Credit
Agreement (collectively, such Lenders with the Administrative Agent, the
“Lender”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.

In consideration of and as an inducement to the Lender continuing to provide
financing under the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
________________________ (the “Additional Borrower”), a Wholly-Owned Subsidiary
of FSP, hereby acknowledges and agrees to the terms and conditions of the Credit
Agreement and the Note, joins in the agreements of the Borrower under the Credit
Agreement and the Note and agrees that all Obligations of the Borrower under the
Loan Documents shall be the obligations, jointly and severally, of the
Additional Borrower with the same force and effect as if the Additional Borrower
was originally a Borrower under the Credit Agreement and an original signatory
to the Credit Agreement and the Note. Furthermore, the Additional Borrower shall
have all the liabilities and obligations of a maker under the Note.

The Additional Borrower further agrees that its liability hereunder is direct
and primary and may be enforced by the Lender before or after proceeding against
any other Borrower.

The undersigned hereby represents and warrants to the Lender that it has the
complete right, power and authority to execute and deliver this Joinder
Agreement and, to perform all of the obligations hereunder and the Obligations
under the Loan Documents. This Joinder Agreement shall be binding upon the
undersigned and its successors and assigns and shall inure to the benefit of the
Lender and its successors and assigns.

this Joinder shall be governed by and construed in accordance with the laws of
the State of New York (without giving effect to New York’s principles of
conflicts of laws).

Exhibit G

(Form of Joinder)

 

 

 

Executed as a sealed instrument as of the ____ day of ___________, ____.

 

    By:             Its:    

 



    By:             Name:           Its:    

 

Acknowledged and Agreed:

 

 

Franklin Street Properties Corp.,
as agent for each Borrower

 

 

By: _____________________ (Seal)

 

Exhibit G

(Form of Joinder)



 

 

Exhibit I-1

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of August 26, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Franklin Street Properties Corp. and the Wholly-Owned
Subsidiaries thereof party thereto (collectively, the “Borrower”), the Lenders
from time to time party thereto, and Bank of Montreal, as Administrative Agent
(the “Administrative Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.



    [Name of Lender]        By:             Name:           Title:              
      Date:     , 20[_]

 

 

 

 

Exhibit I-2

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of August 26, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Franklin Street Properties Corp. and the Wholly-Owned
Subsidiaries thereof party thereto (collectively, the “Borrower”), the Lenders
from time to time party thereto, and Bank of Montreal, as Administrative Agent
(the “Administrative Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

    [Name of Participant]     By:             Name:           Title:            
        Date:     , 20[_]

 

 

 

Exhibit I-3

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement dated as of August 26, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Franklin Street Properties Corp. and the Wholly-Owned
Subsidiaries thereof party thereto (collectively, the “Borrower”), the Lenders
from time to time party thereto, and Bank of Montreal, as Administrative Agent
(the “Administrative Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

    [Name of Participant]     By:             Name:           Title:            
        Date:     , 20[_]

 

 

 

Exhibit I-4

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of August 26, 2013 (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”) among Franklin Street Properties Corp. and the Wholly-Owned
Subsidiaries thereof party thereto (collectively, the “Borrower”), the Lenders
from time to time party thereto, and Bank of Montreal, as Administrative Agent
(the “Administrative Agent”). Terms defined in the Credit Agreement are used
herein with the same meaning.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

    [Name of Lender]     By:             Name:           Title:                
    Date:     , 20[_]

 

 

 

Exhibit J
Schedule Property Portfolio by Designation

Count Internal
Prop ID Internal Property name City State Designation 1 302 FSP Park Seneca
Limited Partnership Charlotte NC Suburban 2 305 FSP Hillview Center Limited
Partnership Milpitas CA Urban Infill 3 307 FSP Forest Park IV LLC Charlotte NC
Suburban 4 313 FSP Centennial Technology Center (a) Colorado Springs CO Suburban
5 314 FSP Willow Bend Office Center Corp. Plano TX Suburban 6 315 FSP Meadow
Point Corp (a) Chantilly VA Suburban 7 316 FSP Timberlake (a) Chesterfield MO
Suburban 8 318 FSP Federal Way (a) Federal Way WA Suburban 9 320 FSP Northwest
Point LLC Elk Grove Village IL Suburban 10 321 FSP Timberlake East (a)
Chesterfield MO Suburban 11 324 FSP Park Ten Phase II Limited Partnership
Houston TX Suburban 12 325 FSP Montague Business Center Corp. San Jose CA Urban
Infill 13 326 FSP Addison Circle Corp. Addison TX Urban Infill 14 328 FSP
Collins Crossing Corp. Richardson TX Urban Infill 15 329 FSP Innsbrook Corp.
Glen Allen VA Suburban 16 330 FSP 380 Interlocken Corp. Broomfield CO Suburban
17 331 FSP Blue Lagoon Drive Corp. Miami FL Urban Infill 18 332 FSP Eldridge
Green Corp. Houston TX Urban Infill 19 339 FSP Greenwood Plaza Corp. Englewood
CO Urban Infill 20 340 FSP River Crossing LLC Indianapolis IN Urban Infill 21
341 FSP Park Ten Development Corp. Houston TX Suburban 22 345 FSP Liberty Plaza
Limited Partnership Addison TX Urban Infill 23 346 FSP One Overton Park LLC
Atlanta GA Urban Infill 24 349 FSP 390 Interlocken LLC Broomfield CO Suburban 25
350 FSP East Baltimore Street LLC Baltimore MD CBD 26 354 FSP Lakeside Crossing
I LLC Maryland Heights MO Suburban 27 355 FSP Dulles Virginia LLC Dulles VA
Suburban 28 356 FSP 4807 Stonecroft Boulevard LLC Chantilly VA Suburban 29 357
FSP Eden Bluff Corporate Center I LLC Eden Prairie MN Suburban 30 362 FSP 121
South Eighth Street LLC Minneapolis MN CBD 31 364 FSP Emperor Boulevard Limited
Partnership Durham NC Suburban 32 365 FSP Legacy Tennyson Center LLC Plano TX
Suburban 33 366 FSP One Legacy Circle LLC Plano TX Urban Infill 34 367 FSP 909
Davis Street LLC Evanston IL CBD 35 368 FSP 1410 East Renner Road LLC Richardson
TX Suburban 36 369 FSP One Ravinia Drive LLC Atlanta GA Urban Infill 37 370 FSP
Westchase  LLC Houston TX Urban Infill 38 371 FSP 1999 Broadway LLC Denver CO
CBD 39 372 FSP 999 Peachtree Street LLC Atlanta GA CBD   (a) Owned directly by
FSP; all others are subsidiaries of FSP    

 

 

 

Schedule 1

Borrower Entities

Name Jurisdiction of Organization Franklin Street Properties Corp. Maryland

Material Subsidiaries of Franklin Street Properties Corp. as of August 26, 2013

 

Name Jurisdiction of Organization FSP 121 South Eighth Street LLC Delaware FSP
1410 East Renner Road LLC Delaware FSP 1999 Broadway LLC Delaware FSP 380
Interlocken Corp. Delaware FSP 390 Interlocken LLC Delaware FSP 4807 Stonecroft
Boulevard LLC Delaware FSP 4820 Emperor Boulevard LLC Delaware FSP 909 Davis
Street LLC Delaware FSP 999 Peachtree Street LLC Delaware FSP Addison Circle
Corp. Delaware FSP Addison Circle Limited Partnership Texas FSP Addison Circle
LLC Delaware FSP Blue Lagoon Drive Corp. Delaware FSP Blue Lagoon Drive LLC
Delaware FSP Collins Crossing Corp. Delaware FSP Collins Crossing Limited
Partnership Texas FSP Collins Crossing LLC Delaware FSP Dulles Virginia LLC
Delaware FSP East Baltimore Street LLC Delaware FSP Eden Bluff Corporate Center
I LLC Delaware FSP Eldridge Green Corp. Delaware FSP Eldridge Green Limited
Partnership Texas

 

 

 

Name Jurisdiction of Organization FSP Eldridge Green LLC Delaware FSP Emperor
Boulevard Limited Partnership Delaware FSP Forest Park IV LLC Delaware FSP
Forest Park IV NC Limited Partnership North Carolina FSP Greenwood Plaza Corp.
Delaware FSP Hillview Center Limited Partnership Massachusetts FSP Holdings LLC
Delaware FSP Innsbrook Corp. Delaware FSP Investments LLC Massachusetts FSP
Lakeside Crossing I LLC Delaware FSP Legacy Tennyson Center LLC Delaware FSP
Liberty Plaza Limited Partnership Texas FSP Montague Business Center Corp.
Delaware FSP Northwest Point LLC Delaware FSP One Legacy Circle LLC Delaware FSP
One Overton Park LLC Delaware FSP One Ravinia Drive LLC Delaware FSP Park Seneca
Limited Partnership Massachusetts FSP Park Ten Development Corp. Delaware FSP
Park Ten Development LLC Delaware FSP Park Ten Limited Partnership Texas FSP
Park Ten LLC Delaware FSP Park Ten Phase II Limited Partnership Texas FSP
Property Management LLC Massachusetts FSP Protective TRS Corp. Massachusetts FSP
River Crossing LLC Delaware FSP Westchase LLC Delaware FSP Willow Bend Office
Center Corp. Delaware

-2-

 

 

Name Jurisdiction of Organization FSP Willow Bend Office Center Limited
Partnership Texas FSP Willow Bend Office Center LLC Delaware

 

-3-

 

Schedule 2.01

Commitments
and Applicable Percentages

 

Lender  Term Loan
Commitment    Applicable
Percentage  Bank of Montreal  $50,000,000.00    22.7272727273% PNC Bank,
National Association  $50,000,000.00    22.7272727273% Capital one Bank,
National Association  $40,000,000.00    18.1818181818% RBS Citizens, N.A. 
$30,000,000.00    13.6363636364% TD Bank, N.A.  $25,000,000.00    11.3636363656%
Regions Financial Corporation  $15,000,000.00    6.8181818182% BB&T Corporation 
$10,000,000.00    4.5454545454% Total:  $220,000,000.00    100.0000000000%

 

 

 

Schedule 5.05

Supplement to Interim Financial Statements

On July 1, 2013, FSP acquired an office property with approximately 621,007
rentable square feet for $157.9 million located in Atlanta, Georgia. FSP drew
down $150 million on its revolving line of credit under the Bank of America
Credit Agreement to fund the purchase of this property.

 

 

 

Schedule 5.06

Litigation

None

 

 

 

Schedule 5.09

Environmental Disclosure Items

None

 

 

 

Schedule 5.12(d)

Pension Plan Obligations

None

  

 

 

Schedule 5.13

Subsidiaries; Other Equity Investments

Part (a). Subsidiaries.

  Name Form of Entity Jurisdiction of
Organization 1. FSP 1001 17th Street LLC limited liability company Delaware 2.
FSP 121 South Eighth Street LLC limited liability company Delaware 3. FSP 1410
East Renner Road LLC limited liability company Delaware 4. FSP 1999 Broadway LLC
limited liability company Delaware 5. FSP 380 Interlocken Corp. corporation
Delaware 6. FSP 390 Interlocken LLC limited liability company Delaware 7. FSP
4807 Stonecroft Boulevard LLC limited liability company Delaware 8. FSP 4820
Emperor Boulevard LLC limited liability company Delaware 9. FSP 801 Marquette
Avenue LLC limited liability company Delaware 10. FSP 909 Davis Street LLC
limited liability company Delaware 11. FSP 999 Peachtree Street LLC limited
liability company Delaware 12. FSP Addison Circle Corp. corporation Delaware 13.
FSP Addison Circle Limited Partnership limited partnership Texas 14. FSP Addison
Circle LLC limited liability company Delaware 15. FSP Blue Lagoon Drive Corp.
corporation Delaware 16. FSP Blue Lagoon Drive LLC limited liability company
Delaware 17. FSP Collins Crossing Corp. corporation Delaware 18. FSP Collins
Crossing Limited Partnership limited partnership Texas 19. FSP Collins Crossing
LLC limited liability company Delaware 20. FSP Dulles Virginia LLC limited
liability company Delaware 21. FSP East Baltimore Street LLC limited liability
company Delaware 22. FSP Eden Bluff Corporate Center I LLC limited liability
company Delaware 23. FSP Eldridge Green Corp. corporation Delaware 24. FSP
Eldridge Green Limited Partnership limited partnership Texas 25. FSP Eldridge
Green LLC limited liability company Delaware 26. FSP Emperor Boulevard Limited
Partnership limited partnership Delaware 27. FSP Forest Park IV LLC limited
liability company Delaware

 

 

 

  Name Form of Entity Jurisdiction of
Organization 28. FSP Forest Park IV NC Limited Partnership limited partnership
North Carolina 29. FSP Greenwood Plaza Corp. corporation Delaware 30. FSP
Hillview Center Limited Partnership limited partnership Massachusetts 31. FSP
Holdings LLC limited liability company Delaware 32. FSP Innsbrook Corp.
corporation Delaware 33. FSP Investments LLC limited liability company
Massachusetts 34. FSP Lakeside Crossing I LLC limited liability company Delaware
35. FSP Legacy Tennyson Center LLC limited liability company Delaware 36. FSP
Liberty Plaza Limited Partnership limited partnership Texas 37. FSP Montague
Business Center Corp. corporation Delaware 38. FSP Northwest Point LLC limited
liability company Delaware 39. FSP One Overton Park LLC limited liability
company Delaware 40. FSP One Legacy Circle LLC limited liability company
Delaware 41. FSP One Ravinia Drive LLC limited liability company Delaware 42.
FSP Park Seneca Limited Partnership limited partnership Massachusetts 43. FSP
Park Ten Development Corp. corporation Delaware 44. FSP Park Ten Development LLC
limited liability company Delaware 45. FSP Park Ten Limited Partnership limited
partnership Texas 46. FSP Park Ten LLC limited liability company Delaware 47.
FSP Park Ten Phase II Limited Partnership limited partnership Texas 48. FSP
Property Management LLC limited liability company Massachusetts 49. FSP
Protective TRS Corp. corporation Massachusetts 50. FSP PT Houston LLC limited
liability company Delaware 51. FSP REIT Protective Trust trust Massachusetts 52.
FSP River Crossing LLC limited liability company Delaware 53. FSP Westchase LLC
limited liability company Delaware 54. FSP Willow Bend Office Center Corp.
corporation Delaware 55. FSP Willow Bend Office Center LLC limited liability
company Delaware 56. FSP Willow Bend Office Center Limited Partnership limited
partnership Texas

-2-

 

Part (b). Sponsored REITs

Sponsored REIT Name Form of Entity Jurisdiction of
Organization FSP 1441 Main Street Corp. corporation Delaware FSP 1441 Main
Street LLC limited liability company Delaware FSP 1441 Main Street TRS Corp.
corporation Delaware FSP 1441 Main Street Trust trust Delaware FSP 303 East
Wacker Drive Corp. corporation Delaware FSP 303 East Wacker Drive LLC limited
liability company Delaware FSP 385 Interlocken Development Corp. corporation
Delaware FSP 385 Interlocken LLC limited liability company Delaware FSP 50 South
Tenth Street Corp. corporation Delaware FSP 50 South Tenth Street LLC limited
liability company Delaware FSP 505 Waterford Corp. corporation Delaware FSP 5601
Executive Drive Corp. corporation Delaware FSP 5601 Executive Drive Limited
Partnership limited partnership Texas FSP 5601 Executive Drive LLC corporation
Delaware FSP Centre Point V Corp. corporation Delaware FSP Centre Point V LLC
limited liability company Delaware FSP Energy Tower I Corp. corporation Delaware
FSP Energy Tower TRS Corp. corporation Delaware FSP Energy Tower I Limited
Partnership limited partnership Texas FSP Energy Tower I LLC limited liability
company Delaware FSP Galleria North Corp. corporation Delaware FSP Galleria
North Limited Partnership limited partnership Texas FSP Galleria North LLC
limited liability company Delaware FSP Grand Boulevard Corp. corporation
Delaware FSP Grand Boulevard LLC limited liability company Delaware FSP Highland
Place I Corp. corporation Delaware FSP Lakeside Crossing II Corp. corporation
Delaware

-3-

 

 

Sponsored REIT Name Form of Entity Jurisdiction of
Organization FSP Lakeside Crossing II LLC limited liability company Delaware FSP
Monument Circle Corp. corporation Delaware FSP Monument Circle LLC limited
liability company Delaware FSP Phoenix Tower Corp. Liquidating Trust liquidating
trust Delaware FSP Satellite Place Corp. corporation Delaware FSP Union Centre
Corp. corporation Delaware FSP Union Centre LLC limited liability company
Delaware

 

-4-

 

Schedule 5.21

Unencumbered Asset Pool Properties

121 South Eighth Street

121 South Eighth Street and 801 Marquette Avenue

Minneapolis, MN 55403

 

East Baltimore Street

120 East Baltimore St.

Baltimore, MD 21202

380 Interlocken

380 Interlocken Crescent Blvd.

Broomfield, CO 80021

 

Eden Bluff Corporate Center I

14800 Charlson Road

Eden Prairie, MN 55344

 

390 Interlocken

390 Interlocken Crescent Blvd.

Broomfield, CO 80021

 

East Renner Road

1410 East Renner Road

Richardson, TX 75082

 

909 Davis Street

909 Davis Street

Evanston, IL 60201

 

Emperor Boulevard

4820 Emperor Boulevard

Durham, NC 27703

 

1999 BROADWAY

1999 Broadway & 2099 Welton Street

Denver, CO 80202

 

Eldridge Green

1293 Eldridge Pkwy.

Houston, TX 77027

 

Addison Circle

15601 Dallas Pkwy.

Addison, TX 75001

 

FEDERAL WAY

501, 505 South 336th St.

Federal Way, WA 98003

Blue Lagoon Drive

5505 Blue Lagoon Drive

Miami, FL 33126

 

FOREST PARK IV

600 Forest Point Circle

Charlotte, NC 28273

Centennial Technology Center

4820, 4920 Centennial Blvd

Colorado Springs, CO 80919

 

GREENWOOD PLAZA

6550 and 6560 Greenwood Plaza Blvd.

Englewood, CO 80111

Collins Crossing

1500, 1600 Greenville Ave.

Richardson, TX 75080

 

HILLVIEW CENTER

678-686 Hillview Drive

Milpitas, CA 95035

Dulles Virginia

45925 Horseshoe Drive

Dulles, VA 20166

 

INNSBROOK

5600, 5620, 5640 Cox Rd.

Glen Allen, VA 23060

 

 

 

LAKESIDE CROSSING I

2291 Ball Drive

Maryland Heights, MO 63146

Park Seneca

1515 Mockingbird Lane

Charlotte, NC 28209

 

Legacy Tennyson

5100 & 5160 Tennyson Parkway

Plano, TX 75024

 

Park Ten

16285 Park Ten Place

Houston, TX 77084

 

LIBERTY PLAZA

5055, 5057 Keller Springs Rd.

Addison, TX 75001

Park Ten Phase II

16295 Park Ten Place

Houston, TX 77084

 

MEADOW POINT

14151 Park Meadow Dr.

Chantilly, VA 20151

River Crossing

3815, 3925 River Crossing Pkwy.

Indianapolis, IN 46240

 

MONTAGUE BUSINESS CENTER

2730-2760 Junction Avenue

408-410 East Plumeria Drive

San Jose, CA 95134

 

4807 Stonecroft Boulevard

4807 Stonecroft Boulevard

Chantilly, VA 20151

 

Northwest Point

50 Northwest Point Rd.

Elk Grove Village, IL 60005

Timberlake

1370, 1390 Timberlake Manor Pkwy.

Chesterfield, MO 63017

 

One Legacy Circle

7500 Dallas Parkway

Plano, TX 75024

 

Timberlake East

1350 Timberlake Manor Pkwy.

Chesterfield, MO 63017

One Overton Park

3625 Cumberland Boulevard

Atlanta, GA 30339

 

WESTCHASE I & II

10370 & 10350 Richmond Ave

Houston, TX 77042

One Ravinia Drive

One Ravinia Drive

Atlanta, Georgia 30346

 

Willow Bend Office Center

2740 N. Dallas Pkwy.

Plano, TX 75093

 

999 PEACHTREE STREET

999 Peachtree Street

Atlanta, GA 30309

     

-2-

 

Schedule 7.02(g)

Investments

None

 

 

 

Schedule 7.08

Transactions with Affiliates

None

 

 

 

Schedule 10.02

Administrative Agent’s Office;
Certain Addresses for Notices

Borrowers:

c/o Franklin Street Properties Corp.

401 Edgewater Place, Suite 200

Wakefield, Massachusetts 01880

Attention: Chief Financial Officer

Telephone: (781) 557-1300 [(781) 557-1341]

Facsimile: (781) 246-2807

Electronic Mail: jdemeritt@franklinstreetproperties.com

 

With an electronic mail copy to: bfournier@franklinstreetproperties.com,
scarter@franklinstreetproperties.com, gcarter@franklinstreetproperties.com,
jdemeritt@franklinstreetproperties.com

 

With a copy to: WilmerHale   60 State Street   Boston, Massachusetts  02109  
Attention:  Kenneth Hoxsie, Esq.   Telephone:  (617) 526-6681   Telecopier:
 (617) 526-6000   Electronic Mail:  kenneth.hoxsie@wilmerhale.com

[Administrative Agent address on following page(s)]

 

 

Administrative Agent:

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Bank of Montreal

115 S. LaSalle Street

17th Floor - West

Chicago, Illinois 60603

Attn: Edward Andjulis

Telephone: (312) 461-2290

Electronic Mail: Edward.Andjulis@bmo.com and GFSAgencyUS@bmo.com

Administrative Agent’s Closing Contact

Bank of Montreal

115 S. LaSalle Street

17th Floor - West

Chicago, Illinois 60603

Attn: Alicia Garcia

Telephone: (312) 461-7017

Electronic Mail: Alicia.garcia@bmo.com

 

 

Other Notices as Administrative Agent:

Bank of Montreal

100 High Street

26th Floor

Boston, Massachusetts 02110

Attn: Lloyd Baron

Telephone: (617) 960-2372

Electronic Mail: Lloyd.Baron@bmo.com

 

 

Lenders:

Bank of Montreal

100 High Street

26th Floor

Boston, Massachusetts 02110

Attn: Lloyd Baron

Telephone: (617) 960-2372

Electronic Mail: Lloyd.baron@bmo.com

 

 

Schedule 10.06(b)(v)

Competitors of Borrower

Boston Properties, Inc.

Brandywine Realty Trust

Brookfield Office Properties, Inc.

Camden Property Trust

CB Richard Ellis Group, Inc

CommonWealth REIT

Corporate Office Properties Trust

Douglas Emmett, Inc.

DTC Real Estate

Duke Realty Corporation

Equity Office Management, L.L.C.

Equity Residential

Highwoods Properties, Inc.

Kilroy Realty Corporation

Lexington Realty Trust

Liberty Property Trust

Mack-Cali Realty Corporation

MPG Office Trust, Inc.

Parkway Properties, Inc.

PS Business Parks, Inc.

Simon Property Group Inc.

SL Green Realty Corp.

Stifel Nicolaus & Co.

Vornado Realty Trust

Washington Real Estate Investment Trust

W.P. Carey & Co., LLC